 



EXHIBIT 10.1
REAL ESTATE PURCHASE AND SALE AGREEMENT
     THIS REAL ESTATE PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered
into as of October 20, 2006 by and between CLSB I, LLC, a Delaware limited
liability company (the “Seller”), having an office c/o Lyme Properties LLC, 101
Main Street, 18th floor, Cambridge, MA 02142 Attn: Robert L. Green and BioMed
Realty, L.P., a Maryland limited partnership (the “Purchaser”), having an office
at 17140 Bernardo Center Drive, Suite 222, San Diego, California 92128. CLSB II,
LLC, a Delaware limited liability company (the “CLSB II Assignor”) having an
office c/o Lyme Properties, LLC, 101 Main Street, 18th floor, Cambridge, MA
02142 Attn: Robert L. Green, has also executed this Agreement for the purposes
set forth in the CLSB II Assignor Provisions.
     In consideration of the mutual promises hereinafter set forth and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE 1
Definitions
     Section 1.1. Definitions. For purposes of this Agreement, capitalized terms
not otherwise defined herein have the meanings set forth below:
     “Actual Remaining Cost” shall have the meaning set forth in Section 2.2(b).
     “Architect” shall mean Tsoi/Kobus & Associates, Inc.
     “Architect’s Statement” shall have the meaning set forth in Section 6.1(e).
     “Asserting Party” shall have the meaning set forth in Section 11.21.
     “Assignment and Assumption Agreement” shall mean an Assignment, Assumption
and Bill of Sale Agreement in substantially the form attached hereto as
Schedule 8.2(e).
     “Berry Contract” shall mean that certain construction contract dated
June 25, 2002 between New Blackfan LLC (predecessor in interest to Seller) and
Contractor, as amended.
     “BIDMC” shall mean Beth Israel Deaconess Medical Center, Inc., a
Massachusetts corporation.
     “BIDMC Letter of Credit” shall mean that certain Letter of Credit issued by
Bank of America in the stated amount of $28,800,000.00 as Letter of Credit
No. 68006542, issued under the Turnkey Garage Agreement.

 



--------------------------------------------------------------------------------



 



     “BIDMC P&S” shall mean that purchase and sale agreement between BIDMC and
Lyme Properties LLC, predecessor in interest to Seller, dated as of November 22,
2002, as amended.
     “Brokerage Agreements” shall mean the lease brokerage agreements listed on
the attached Schedule 7.2(b)(iv)-4.
     “Business Day” shall mean any day of the week other than Saturday, Sunday,
or a day on which banking institutions in Boston, Massachusetts are obligated or
authorized by law or executive action to be closed to the transaction of normal
banking business.
     “Certificate” shall have the meaning set forth in Section 6.1(g).
     “Children’s Hospital Self-Help Security” shall mean the rights of the CLSB
II Borrower to the BIDMC Letter of Credit as set forth in that certain Pledge
and Security Agreement dated August 14, 2006, between CLSB II Borrower, Seller
and CLSB II Assignor, which rights are subject to that certain Intercreditor
Agreement dated as of August 14, 2006, between CLSB II Borrower, Anglo Irish
Bank Corporation plc, Seller and CLSB II Assignor.
     “Claim” shall have the meaning set forth in Section 10.6.
     “Claim Period” shall have the meaning set forth in Section 7.3(d).
     “Closing” shall mean the consummation of the purchase and sale of the
Property and the assignment of the CLSB II Purchase Money Loan pursuant to the
terms of this Agreement.
     “Closing Date” shall mean November 17, 2006, as such date may be extended
in accordance with express extension provisions of this Agreement.
     “Closing Statement” shall have the meaning set forth in Section 8.4(i).
     “CLSB II Assignor Provisions” shall mean those Sections of this Agreement
making specific reference to CLSB II Assignor.
     “CLSB II Assignor’s Estoppel Certificate” shall have the meaning set forth
in Section 6.1(h).
     “CLSB II Borrower” shall mean Longwood Research Institute, Inc., a
Massachusetts non-profit corporation, the borrower under the CLSB II Purchase
Money Loan.
     “CLSB II Mortgage” shall have the meaning set forth in Section 6.1(m).
     “CLSB II Purchase Money Loan” shall mean that certain loan from CLSB II
Assignor, as lender, to the CLSB II Borrower, as borrower.
     “CLSB II Purchase Money Loan Documents” shall mean the documents evidencing
the CLSB II Purchase Money Loan, which documents are listed on the attached
Schedule 7.2(e)(i).

2



--------------------------------------------------------------------------------



 



     “CLSB II Title Policy” shall have the meaning set forth in Section 6.1(m).
     “Code” shall mean the Internal Revenue Code of 1986, and all amendments
thereto and all regulations issued thereunder.
     “coming due” shall have the meaning set forth in Section 6.4(c).
     “Condemnation” shall have the meaning set forth in Section 6.3(a).
     “Confidential Information” shall mean all information concerning the
Property, the CLSB II Purchase Money Loan, the Leases and Seller, excluding
information that is available to the general public from sources other than
disclosure by Purchaser or its agents in violation of this Agreement.
     “Construction Agreements” shall mean the Berry Contract and the TKA
Contract.
     “Construction Personal Property” shall mean materials or other items used
in connection with the construction of the Project that are or will become the
property of Seller.
     “Contract Substantial Completion Date” shall have the meaning set forth in
the Contractor’s Statement.
     “Contractor” shall mean William A. Berry & Son, Inc.
     “Contractor’s Statement” shall have the meaning set forth in
Section 6.1(d).
     “Cross Easement Agreement” shall have the meaning set forth in
Schedule 4.1.
     “Damage Cap” shall have the meaning set forth in Section 10.4.
     “Deed” shall mean a quitclaim deed from Seller to Purchaser in the form
attached hereto as Schedule 8.2(a).
     “Defending Party” shall have the meaning set forth in Section 11.21.
     “Deposit” shall have the meaning set forth in Section 3.1.
     “Disputed Architect Claims” shall have the meaning set forth in the
Architect’s Statement.
     “Disputed Contractor Claims” shall have the meaning set forth in the
Contractor’s Statement.
     “Due Diligence Materials” shall have the meaning set forth in Section 5.2.

3



--------------------------------------------------------------------------------



 



     “Effective Date” shall mean the date of this Agreement.
     “Environmental Laws” shall have the meaning set forth in Section 11.19.
     “eRoom” shall have the meaning set forth in Section 5.2.
     “Escrow Agent” shall mean the Title Company.
     “Hazardous Materials” shall have the meaning set forth in Section 11.19.
     “Lease Expenses” shall mean the Seller Lease Expenses and the Purchaser
Lease Expenses.
     “Leases” shall mean the leases listed on the attached
Schedule 7.2(b)(iv)-1.
     “Listed Permits” shall mean the licenses, permits, approvals, certificates
and entitlements listed on Schedule 7.2(b)(iv)-6 attached hereto.
     “Major Event” shall have the meaning set forth in Section 6.3(a).
     “Miscellaneous Consultant Agreements” shall mean the contracts and
agreements that are listed on the attached Schedule 7.2(b)(iv)-2.
     “Miscellaneous Consultant Consent” shall mean an agreement in the form
attached as Schedule 5.5(a).
     “Major Line Item” shall have the meaning set forth in Section 2.2.
     “Net Proceeds” shall have the meaning set forth in Section 6.3(a).
     “New Lender” shall mean any lender or lenders (or any agent on their
behalf) providing financing to Purchaser in connection with the transactions
contemplated herein.
     “Other Matters” shall mean the contracts and matters that are listed on the
attached Schedule 7.2(b)(iv)-3.
     “Permits” shall mean any licenses, permits, approvals, certificates or
entitlements issued in connection with the Project, including the Listed
Permits.
     “Permitted Assignee” shall mean, with respect to Purchaser, any New Lender
or any permitted assignee under Section 11.3, and with respect to any New
Lender, any Person eligible to be an assignee of the New Lender’s interests
under the documents entered into by Purchaser and New Lender with respect to the
financing of the transactions contemplated herein.
     “Permitted Exceptions” shall mean: (a) all matters shown on the Title
Commitment (other than Seller Mortgages) or the Survey, except for those matters
(other than any matter that

4



--------------------------------------------------------------------------------



 



would otherwise constitute a Permitted Exception under this definition) as to
which, in accordance with Section 4.1: (i) Purchaser makes a written objection
on or before the expiration of the Study Period; and (ii) Seller elects to use
reasonable efforts to cure; (b) if Purchaser fails to obtain the Title
Commitment before the end of the Study Period, all matters of public record as
of the last day of the Study Period (other than Seller Mortgages); (c) all
matters, whether or not of record, that arise out of the actions of Purchaser or
Persons acting under Purchaser; (d) any documents evidencing the Leases, the
Construction Agreements, the Miscellaneous Consultant Agreements or any Other
Matters to be assigned to Purchaser under this Agreement; (e) the lien of
general real estate taxes, personal property taxes and all water, sewer,
utility, trash and other similar charges and assessments which are not yet due
and payable; (f) any lien, encumbrance or governmental obligation which either
affects solely the property of a tenant under a Lease or is the obligation of
such tenant to discharge, cure or comply with; (g) all laws, regulations and
ordinances restrictions including, without limitation, all environmental, use,
building and zoning laws affecting the Properties or the ownership, use or
operation thereof now in effect or which may be in force and effect on the
Closing Date with respect to such Properties; (h) any notice of contract and
(i) all matters (other than Seller Mortgages) that the Title Company is willing
to insure over to the reasonable satisfaction of Purchaser without material
additional premium or indemnity (other than additional premium or indemnity that
Seller in its sole discretion elects to pay or give). Without limitation,
Permitted Exceptions include all of the matters referred to in Schedule 4.1
attached.
     “Person” shall mean any individual, estate, trust, partnership, limited
liability company, limited liability partnership, corporation, governmental
agency or other legal entity and any unincorporated association.
     “Personal Property” shall mean all right, title and interest of Seller in
all Permits (except to the extent such Permit cannot be assigned in accordance
with applicable law), Reports, the Leases (including any security deposits
delivered thereunder), the Construction Agreements, the Miscellaneous Consultant
Agreements, the Other Matters, matters referred to in Schedule 4.1, the
Brokerage Agreements, the Plans and Specifications, the Construction Personal
Property and in all surveys, blue prints, drawings and other documentation for
or with respect to the Project; all marketing artwork, booklets, manuals and
promotional and advertising materials concerning the Project (including the
www.centerforlifescience.com website and any other websites, photographs, videos
or other tangible or intellectual property concerning the Project) in each case
to the extent available and in the possession and control of Seller; all tenant
data, correspondence with past, present and prospective tenants, vendors
suppliers and utility companies in each case to the extent available and in the
possession and control of Seller; such other existing books, records and
documents used solely in connection with the construction or operation of the
Property to the extent available and in the possession and control of Seller;
all intellectual property with respect to the Property, including but not
limited to, trade names and trademarks associated with the Property or by which
the Property is commonly known or designated, and all claims and causes of
action with respect to any of the foregoing arising from and after the Closing;
provided, however, that Seller (x) makes no representations or warranties
whatsoever with respect to any of the Personal Property (except as and to the
extent expressly set forth in Section 7.2) and (y) Purchaser acknowledges and
agrees that Seller and/or the Seller Parties may use photographs or other
reproductions of the Property after the Closing for marketing or other

5



--------------------------------------------------------------------------------



 



reasonable purposes. For the avoidance of doubt, Purchaser expressly
acknowledges that trademarks, trade names, copyrights or other intellectual
property in and to the legal or trade names of any direct or indirect owner of
Seller or Assignor, including without limitation the names “Lyme,” “Lyme
Properties” and “New Blackfan” (but excluding the name “Center for Life
Science”) shall not be transferred from Seller to Purchaser, nor shall the
following be transferred or conveyed as Personal Property (i) any information or
documents related to the transaction of which this Agreement is a part, (ii) any
projections and other internal memoranda or materials, (iii) financial
statements of Seller or CLSB II Assignor, appraisals, budgets, strategic plans
for the Property, internal analyses and submissions relating to Seller’s
obtaining of internal authorizations and the like and (iv) any attorney and
accountant work product or any other materials subject to any legal privilege in
favor of Seller.
     “Plans and Specifications” shall mean the plans and specifications with
regard to the construction of improvements on the Real Property, a list of which
is attached hereto as Schedule 7.2(b)(vi).
     “Post-Closing Escrow Agreement” shall have the meaning set forth in Section
10.5.
     “Post-Closing Escrow Funds” shall have the meaning set forth in
Section 10.5.
     “Pro Forma Remaining Major Line Item Cost” shall have the meaning set forth
in Section 2.2(b).
     “Project” shall mean the improvements to be constructed on the Real
Property.
     “Property” shall mean the Real Property and the Personal Property.
     “Purchase Money Loan Estoppel Certificate” shall have the meaning set forth
in Section 6.1(h).
     “Purchase Price” shall mean the purchase price for the Property and the
CLSB II Purchase Money Loan as specified in Section 2.2(a).
     “Purchaser Lease Expenses” shall mean, collectively, any third party costs
or expenses (including any brokerage fees) arising out of or in connection with
(a) any of the Leases, to the extent such costs and expenses were not due and
payable prior to the Closing, as the same are set forth on the attached
Schedule 7.2(b)(iv)-4, (b) any extension, expansion or other right exercised by
any Tenant under any Lease after the Effective Date, or (c) any new lease or
Lease modification entered into with Purchaser’s prior approval as provided in
this Agreement between the Effective Date and the Closing Date.
     “Purchaser Title Objections” shall have the meaning set forth in
Section 4.1.
     “Purchaser’s Endorsements” shall mean the following to the extent such
endorsements are generally available for real property such as the Real Property
in the Commonwealth of Massachusetts: (1) owner’s comprehensive; (2) access; (3)
“same as” survey; (4) subdivision;

6



--------------------------------------------------------------------------------



 



(5) zoning 3.1; (6) deletion of standard mechanic’s lien exception and
(7) deletion of creditor’s rights exception.
     “Purchaser’s REIT Entity” shall have the meaning set forth in Section 6.4.
     “Real Property” shall mean the real property described on Exhibit A
attached hereto and all buildings, structures and other improvements located
thereon, together with and subject to all privileges, rights, easements and
appurtenances belonging to or burdening such property (including the Permitted
Exceptions) and all right, title and interest of Seller, if any, in and to any
streets, alleys, passages or other rights-of-way or appurtenances included in,
adjacent to or used in connection with such property.
     “Reconciliation Amount” shall have the meaning set forth in Section 2.2(c).
     “Remaining Contract Amount” shall have the meaning set forth in the
Architect’s Statement.
     “Remaining GMP Amount” shall have the meaning set forth in the Contractor’s
Statement.
     “Reports” shall mean any reports by any third party engineering,
architectural, environmental or other like consultants regarding Hazardous
Materials at the Real Property which were prepared for Seller in connection with
and following Seller’s acquisition of the Real Property and are within Seller’s
possession or control, including the reports listed on the attached
Schedule 7.2(b)(iv)-5. The Reports are Confidential Information.
     “Restricted Period” shall mean the period commencing on the date that is
two (2) Business Days prior to the expiration of the Study Period and ending on
the earlier of the Closing or the termination of this Agreement.
     “Security Deposits” shall mean all security deposits delivered to Seller as
landlord under the Leases.
     “Seller Lease Expenses” shall mean, collectively, any third party costs or
expenses (including any brokerage fees) arising out of or in connection with any
of the Leases (other than any Purchaser Lease expenses) to the extent the same
are due prior to the Closing.
     “Seller Mortgage” shall mean any mortgage or deed of trust granted or
assumed by Seller and encumbering the Real Property or any portion thereof or
any other lien securing the payment of a liquidated sum of money voluntarily
created by Seller, but shall not include the Children’s Hospital Self Help
Security or any mortgage that Purchaser elects to assume at the Closing.
     “Seller Parties” shall mean Seller, CLSB II Assignor, affiliates of either
of the foregoing, and each of their respective direct and indirect owners, and
their respective agents, partners, officers, directors, trustees, attorneys,
advisors, managers and employees.

7



--------------------------------------------------------------------------------



 



     “Seller Representations” shall mean the representations and warranties of
Seller and CLSB II Assignor expressly set forth in Section 7.2.
     “Seller’s Broker(s)” shall mean Cushman & Wakefield and Lyme Properties
LLC.
     “Seller’s Estoppel Certificate” shall mean an estoppel certificate from the
Seller substantially in the form attached as Schedule 6.1(c).
     “Seller’s Title Election Period” shall have the meaning set forth in
Section 4.1.
     “Statements” shall mean, collectively, the Contractor’s Statement and the
Architect’s Statement.
     “Study Period” shall mean the period commencing on the Effective Date of
this Agreement and ending at 5:00 p.m. East Coast time on November 3, 2006.
     “Survey” shall have the meaning set forth in Section 4.1.
     “Surviving Obligations” shall mean all obligations of a party which by
their terms expressly survive the Closing or termination of this Agreement.
     “TAPA” means that certain Transportation Access Plan Agreement between the
City of Boston Transportation Department and New Blackfan LLC (predecessor in
interest to Seller) for Blackfan Research Center Project dated July 13, 2004, as
amended.
     “Tenant Estoppel Certificate” shall have the meaning set forth in Section
6.1(c).
     “Tenants” shall mean the tenants under the Leases.
     “Tenant’s Remaining Base Building Change Order Reimbursements” shall have
the meaning set forth in Schedule 6.1(c).
     “Tenant’s Remaining Base Building Design Change Reimbursements” shall have
the meaning set forth in Schedule 6.1(c).
     “Threshold Amount” shall have the meaning set forth in Section 10.1.
     “Title Commitment” shall mean a commitment in customary form evidencing the
Title Company’s commitment to issue the Title Policy to Purchaser.
     “Title Company” shall mean the Boston, Massachusetts office of Stewart
Title Guaranty Company, having an address of 99 Summer Street, 2nd Floor,
Boston, Massachusetts 02110, Attention: Marie Franco, Esq.
     “Title Cure Cap” shall mean Four Hundred Thousand Dollars ($400,000).

8



--------------------------------------------------------------------------------



 



     “Title Objection Notice” shall have the meaning set forth in Section 4.1.
     “Title Policy” shall mean an ALTA Owner’s Policy of title insurance, with
extended coverage (i.e., with ALTA General Exceptions deleted), dated as of the
date and time of the recording of the Deed, in the amount of the Purchase Price,
insuring Purchaser as owner of good, marketable and indefeasible fee simple
title to the Property, subject only to the Permitted Exceptions and including
the Purchaser’s Endorsements.
     “TKA Agreement” shall mean that certain Agreement between Owner and
Architect dated as of December 30, 2003 between New Blackfan LLC (predecessor in
interest to Seller) and the Architect, as amended.
     “Turnkey Garage Estoppel” shall mean an estoppel certificate from BIDMC
substantially in the form attached hereto as Schedule 5.5(b).
     “Turnkey Garage Agreement” shall mean that certain Blackfan Research Center
Turnkey Garage Agreement dated as of June 24, 2005 between BIDMC and Seller.
     “Update” shall have the meaning set forth in Section 7.3(c).
     “Update Termination Period” shall have the meaning set forth in Section
7.3(c).
     “Updated Certificate” shall have the meaning set forth in Section 6.1(j).
     “when due” shall have the meaning set forth in Section 6.4(c).
ARTICLE 2
Agreement: Purchase Price
     Section 2.1. Agreement to Sell and Purchase. Subject to the terms and
provisions hereof, Seller agrees to sell the Property to Purchaser and CLSB II
Assignor agrees to sell CLSB II Assignor’s interest as lender under the CLSB II
Purchase Money Loan to Purchaser, and Purchaser agrees to purchase the Property
and the CLSB II Purchase Money Loan from, respectively, Seller and CLSB II
Assignor.
     Section 2.2. Purchase Price. (a) The purchase price for the Property and
the CLSB II Purchase Money Loan shall be the sum of Five Hundred Seven Million
Three Hundred Seventy Thousand Dollars ($507,370,000), plus or minus the
Reconciliation Amount described below (the “Purchase Price”). Subject to the
adjustments and apportionments set forth in this Agreement, the Purchase Price
shall be paid on the Closing Date by wire transfer of immediately available
federal funds to such account of Seller as Seller designates in writing to
Purchaser. Seller, CLSB II Assignor and Purchaser agree that of the Purchase
Price, the amount of Seventeen Million Six Hundred Thousand Dollars
($17,600,000) shall be allocable to Purchaser’s acquisition of the CLSB II
Purchase Money Loan (and shall also be the amount set

9



--------------------------------------------------------------------------------



 



forth as the line item for the CLSB II Purchase Money Loan on Schedule 2.2(b)),
and the remainder of the Purchase Price shall be allocable to Purchaser’s
acquisition of the Property.
     (b) The Purchaser and Seller have agreed upon the sum of One Hundred Eighty
Six Million Four Hundred Thirty Eight Thousand Seven Hundred Sixty Seven Dollars
($186,438,767) (the “Pro Forma Remaining Major Line Item Cost”) as the total
estimated amount that remains to be expended under the line items (each such
line item, a “Major Line Item”) set forth in Schedule 2.2(b). The Seller shall
provide to the Purchaser, prior to the Closing, the following statements
corresponding to such line items: (i) the Contractor’s Statement showing the
Remaining GMP Amount with respect to the Berry Contract, (ii) the Architect’s
Statement showing the Remaining Contract Amount with respect to the TKA
Agreement, (iii) either (a) the estoppel certificates required under
Section 6.1(c) with respect to any Lease under which a tenant improvement
allowance is provided (as such tenant improvement allowances are described in
any such Lease) stating the amount of such allowances that have been funded
under such Leases as of the respective dates of such estoppel certificates or
(b) in the event that such estoppel certificates do not provide the amount of
such allowances that have been funded, then a Seller’s Estoppel Certificate
setting forth such amounts as of the date of such certificate (and Seller shall
provide reasonable back-up materials with respect to any such amounts if a
Seller’s Estoppel Certificate is given), (iv) either (a) the estoppel
certificates required under Section 6.1(c) with respect to any Lease stating the
Tenant’s Remaining Base Building Change Order Reimbursements and Tenant’s
Remaining Base Building Design Change Reimbursements amounts remaining to be
reimbursed to the landlord as of the respective dates of such estoppel
certificates (as all such terms are defined in such estoppel certificates) or
(b) in the event that such estoppel certificates do not provide the amounts of
such reimbursements, then a Seller’s Estoppel Certificate setting forth such
amounts as of the date of such certificate (and Seller shall provide reasonable
back-up materials with respect to any such amounts if a Seller’s Estoppel
Certificate is given), and (v) either (a) the Purchase Money Loan Estoppel
Certificate or (b) a CLSB II Assignor’s Estoppel Certificate stating the amount
of principal remaining to be paid under the CLSB II Purchase Money Loan. Such
Statements, estoppel certificates or statements respectively shall be the
“Actual Remaining Cost” of the item in question.
     (c) The “Reconciliation Amount” shall be arrived at as follows:

  1.   If the Remaining GMP Amount is greater than the corresponding line item
in Schedule 2.2(b), then the Purchase Price shall be decreased by the
difference; and if such Amount is less than such line item the Purchase Price
shall be increased by the difference;     2.   If the Remaining Contract Amount
is greater than the corresponding line item in Schedule 2.2(b), then the
Purchase Price shall be decreased by the difference; and if such Amount is less
than such line item the Purchase Price shall be increased by the difference;    
3.   If the amount of tenant allowances remaining to be funded under the Leases
is greater than the corresponding line item in Schedule 2.2(b), then the
Purchase Price shall be decreased by the difference; and if such amount is less
than such line item the Purchase Price shall be increased by the difference;

10



--------------------------------------------------------------------------------



 



  4.   If the amounts of the Tenant’s Remaining Base Building Change Order
Reimbursements and Tenant’s Remaining Base Building Design Change Reimbursements
remaining to be reimbursed to the landlord under the Leases is greater than the
corresponding line item in Schedule 2.2(b), then the Purchase Price shall be
increased by the difference; and if such Amount is less than such line item the
Purchase Price shall be decreased by the difference;     5.   If the principal
amount under the CLSB II Purchase Money Loan is greater than the corresponding
line item in Schedule 2.2(b), then the Purchase Price shall be increased by the
difference; and if such Amount is less than such line item the Purchase Price
shall be decreased by the difference.

     (d) If Seller expends any funds with respect to any Major Line Item
following the applicable date of the document used to determine the Actual
Remaining Cost with respect to such Major Line Item, then reasonable evidence of
such expenditures shall be provided to Purchaser and the Purchase Price shall be
increased by the amount of such expenditures as part of the Reconciliation
Amount.
ARTICLE 3
Deposit
     Section 3.1. Deposit. Purchaser shall deposit with Escrow Agent no later
than the following events the following amounts: (i) on the third (3rd) Business
Day after the Effective Date, Ten Million Dollars ($10,000,000), (ii) on the
third (3rd) Business Day after the date of the expiration of the Study Period,
if Purchaser fails to terminate this Agreement in accordance with Section 5.2,
Ten Million Dollars ($10,000,000) (individually or collectively, as the case may
be at any time, the “Deposit”), such that the total Deposit at such time shall
be Twenty Million Dollars ($20,000,000). The Deposit shall be held by Escrow
Agent in a segregated “money market” interest bearing account pursuant to an
escrow agreement in the form attached hereto as Schedule 3.1. Escrow Agent shall
invest the Deposit in an interest-bearing savings account or short-term U.S.
Treasury Bills or similar cash-equivalent securities, as directed by Purchaser
and Seller. Any and all interest earned on the Deposit shall be reported to
Purchaser’s federal tax identification number and shall become part of the
Deposit. The Deposit shall be applied to the Purchase Price if the Closing
occurs. If Purchaser fails to deliver any installments of the Deposit to Escrow
Agent within the time required under this Section 3.1, then this Agreement
shall, at Seller’s election, terminate (other than the Surviving Obligations),
and any Deposit then held by Escrow Agent shall be promptly paid or delivered to
Seller following such termination. At Purchaser’s election all or any portion of
the Deposit may be made by delivering to the Escrow Agent a letter of credit,
which shall mean an irrevocable, unconditional, transferable, clean sight draft
letter of credit in a form reasonably approved by Seller issued or confirmed for
direct payment by a financial institution acceptable to Seller that will accept
draws upon such letter of credit in either Boston, Massachusetts or New York,
New York, that expires no earlier than one hundred twenty (120) days after the
Closing Date, in favor of Seller entitling Seller to draw thereon based solely
on a statement purportedly executed by an officer of Seller stating that it has
the right to draw thereon. Purchaser shall remain fully liable for the amount of
the Deposit,

11



--------------------------------------------------------------------------------



 



without duplication, if any such letter of credit evidencing the Deposit
expires, is terminated or is otherwise not payable to or drawable by Seller in
accordance with the terms of this Agreement.
ARTICLE 4
Survey and Title Commitment
     Section 4.1. Title and Survey. Purchaser may: (a) order an “as built”
survey of the Real Property (the “Survey”) by a licensed surveyor or registered
professional engineer reasonably acceptable to Purchaser; and (b) cause the
Title Company to prepare and furnish the Title Commitment to Purchaser and
Seller, together with copies of all instruments referred to thereon as
exceptions to title. Purchaser shall deliver an original of the Survey and a
copy of the Title Commitment (and such instruments) to Seller within three (3)
Business Days of receipt thereof by Purchaser. In the event that Purchaser fails
to obtain a Title Commitment or Survey prior to the expiration of the Study
Period, then Purchaser shall waive any right to object to any matter set forth
in a Title Commitment or Survey, as the case may be, following the expiration of
the Study Period.
     Not later than the expiration of the Study Period, Purchaser shall give
Seller a written notice (the “Title Objection Notice”) that sets forth in
reasonable detail an explanation of any objections that Purchaser has to title
or survey matters affecting the Real Property (the “Purchaser Title
Objections”); provided, however, that Purchaser shall have no right to object to
any Permitted Exceptions. Seller shall have until 5:00 p.m. Boston time on the
third (3rd) Business Day from its receipt of the Title Objection Notice
(“Seller’s Title Election Period”) to give Purchaser notice as to whether Seller
elects to use reasonable efforts to cure the Purchaser Title Objections by the
Closing Date. If Seller fails to give Purchaser written notice of such election
before the end of Seller’s Title Election Period, Seller shall be deemed to have
elected not to attempt to cure the Purchaser Title Objections. If Seller elects
not to or is deemed to have elected not to attempt to cure any one or more of
the Purchaser Title Objections, such Purchaser Title Objections shall constitute
Permitted Exceptions and Purchaser shall have until 5:00 p.m. Boston time on the
fifth (5th) Business Day after the end of the Study Period to elect whether to
take title to the Property subject to such matters or to terminate this
Agreement by giving written notice to Seller of such termination on or before
such time on such fifth (5th) Business Day, and failure of Purchaser to so
terminate this Agreement shall be deemed an election to take title to the
Property subject to such matters. If (x) Seller elects to use reasonable efforts
to cure any one or more of the Purchaser Title Objections, or (y) the Property
becomes subject to any defect in title arising after the date of any Title
Commitment or Survey obtained prior to the expiration of the Study Period, as
the case may be, Purchaser shall notify Seller within three (3) Business Days of
becoming aware of such defect (or at the Closing if less than three (3) Business
Days remain until the Closing Date) and Seller shall have until the Closing
Date, which Seller may in its sole discretion, exercisable by written notice to
Purchaser on or before the Closing Date, extend for one or more periods of up to
sixty (60) days in total to provide additional time to complete such cure. If at
the Closing Date, as so extended, Seller has not completed such cure then
Purchaser shall have the option of either accepting the title as it then is or
receiving a refund of the Deposit, which shall promptly be returned to Purchaser
and thereupon except for Surviving Obligations

12



--------------------------------------------------------------------------------



 



Purchaser and Seller shall have no further obligations or liabilities under this
Agreement. If Seller elects to use reasonable efforts to cure any one or more of
Purchaser Title Objections, Seller shall in no event be required to bring or
settle a lawsuit to clear any title defects and, except for Seller Mortgages,
Seller shall never be required to expend more than the amount of the Title Cure
Cap to cure all Purchaser Title Objections. All Seller Mortgages will be
satisfied by Seller at or prior to the Closing or, if not so satisfied, shall be
satisfied at Closing by reserving proceeds otherwise payable to Seller in a
manner reasonably satisfactory to the Title Company.
     Section 4.2. Discharge of Title Objections Notwithstanding anything herein
to the contrary, Seller shall be deemed to have removed or corrected each matter
or condition that is not a Permitted Exception if, in Seller’s discretion and at
its sole cost, Seller either (a) causes the Title Company to remove such matter
or condition as an exception to title in the Title Commitment issued at Closing
or affirmatively insures against the same in a manner reasonably acceptable to
Purchaser, in each case without any additional cost to Purchaser, whether such
insurance is made available in consideration of payment, bonding, indemnity of
Seller or otherwise, or (b) delivers (i) its own funds (or directs that a
portion of the Purchase Price be delivered) in an amount needed to fully
discharge any such matter or condition to the Title Company with instructions
for the Title Company to apply such funds to fully discharge any such matter or
condition, and (ii) if required by the Title Company, such instruments in
recordable form as are necessary to enable the Title Company to discharge such
matter or condition of record.
ARTICLE 5
Inspection
     Section 5.1. Access During the pendency of this Agreement, Purchaser,
personally or through its authorized agents, shall be entitled upon reasonable
advance notice to Seller to enter upon the Real Property during normal business
hours and shall have the right to make such investigations, studies and analyses
as Purchaser deems necessary or advisable, subject to the following limitations:
(a) such access shall not violate any law or, so long as the same has been
delivered to Purchaser, any agreement to which Seller is a party; (b) a
representative of Seller shall have the right to be present when Purchaser or
its representatives conducts its or their investigations on the Real Property or
communicates with any Tenants, (c) neither Purchaser nor its representatives
shall interfere with any construction activities taking place on the Real
Property (except to a de minimis extent); (d) neither Purchaser nor its agents
shall damage the Real Property or any portion thereof (except to a de minimis
extent); (e) before Purchaser or its agents enter onto the Real Property,
Purchaser shall deliver to Seller a certificate of insurance naming Seller as an
additional insured, evidencing commercial general liability insurance (including
property damage, bodily injury and death) issued by an insurance company having
a rating of at least “A-VII” by A.M. Best Company, with limits of at least
$1,000,000 per occurrence for bodily or personal injury or death and $2,000,000
aggregate per location; (f) Purchaser shall: (i) use reasonable efforts to
perform all on-site due diligence reviews on an expeditious and efficient basis;
and (ii) indemnify, hold harmless and defend the Seller and Seller Parties
against, and hold each of them harmless from, all loss, liability, claims, costs

13



--------------------------------------------------------------------------------



 



(including reasonable attorneys’ fees), liens and damages resulting from or
relating to the activities of Purchaser or its agents; provided, however, that
Purchaser shall not indemnify, hold harmless or defend Seller or any of the
Seller Parties against any loss, liability, claims, costs (including reasonable
attorney’s fees), liens or damages caused by Seller’s negligence or willful
misconduct, or which arise out of the mere discovery of conditions that were
present before Purchaser entered onto the Real Property and (g) without Seller’s
prior written consent, which Seller may give or withhold in its absolute
discretion, Purchaser shall not conduct any Phase II investigations, soil
borings or other invasive tests on or around the Real Property. The foregoing
indemnification obligation shall survive the Closing or termination of this
Agreement.
     Section 5.2. Study Period (a) Purchaser shall have the Study Period to (i)
physically inspect the Property, ascertain that the Property has sufficient
characteristics for its purposes, conduct appraisals, examine construction
documents, perform examinations of the physical condition of the Property and
any improvements located thereon, and examine the Property for the presence of
Hazardous Materials, in each case as provided for in Section 5.1, and (ii)
review any materials delivered and/or made available to Purchaser and/or
Purchaser’s representatives (including, without limitation, the Reports and
those items contained in that certain data room website located at
https://extranet.piperrudnick.com/eRoom/lyme/LymeeRoom1 (such website being the
“eRoom”) and have access to such other records relating to construction of the
Project as are in Seller’s possession or control (collectively, the “Due
Diligence Materials”) and to otherwise conduct such due diligence review of the
Property and the Project as Purchaser, in its absolute discretion, deems
appropriate all at its sole cost. Where this Agreement uses words such as “made
available to Purchaser”, “provided to Purchaser”, “disclosed to Purchaser” and
the like, the presence of any information in the eRoom prior to the commencement
of the Restricted Period shall mean that such information was made available,
provided, delivered and disclosed to Purchaser.
     (b) Prior to the conclusion of the Study Period, Purchaser shall notify
Seller as to which Miscellaneous Consultant Agreements Purchaser will assume and
which Miscellaneous Consultant Agreements shall be terminated by Seller in
Purchaser’s sole discretion, and in the absence of any such notice, Purchaser
shall be deemed to elect to assume all of the Miscellaneous Consultant
Agreements. Purchaser will assume the obligations coming due after the Closing
Date under those Miscellaneous Consultant Agreements which Purchaser has elected
(or is deemed elected) to assume, to the extent that the parties to such
agreements agree to such assumption. Seller shall terminate at Closing all
Miscellaneous Consultant Agreements that are not so assumed.
     (c) If, before the end of the Study Period, Purchaser shall for any reason
in Purchaser’s sole discretion, determine that it does not wish to purchase the
Property, Purchaser shall be entitled to terminate this Agreement by giving
written notice thereof to Seller prior to the expiration of the Study Period,
and thereupon the Deposit shall promptly be returned to Purchaser and, except
for the Surviving Obligations, Seller, CLSB II Assignor and Purchaser shall have
no further obligations or liabilities to each other hereunder. If Purchaser
fails to give such notice prior to the expiration of the Study Period, it shall
conclusively be deemed to have elected to waive its right to terminate this
Agreement under this Section 5.2 and shall be obligated to purchase the Property
in accordance with the terms hereof. If Purchaser terminates

14



--------------------------------------------------------------------------------



 



this Agreement under this Section 5.2 or under any other provision of this
Agreement, Purchaser shall promptly deliver to Seller copies of all reports,
studies and investigations relating to the Property in Purchaser’s possession or
under its control, the same to be without warranty or representation by
Purchaser or cost to Seller.
     Section 5.3. Confidentiality (a) Notwithstanding anything herein to the
contrary, but subject to Section 5.3(b) and 5.3(c), Purchaser confirms and
ratifies all of its obligations set forth in the confidentiality agreement
executed by it, an executed copy of which is attached hereto as Schedule 5.3,
and such obligations are incorporated herein. Subject to Section 5.3(b) and
5.3(c), Purchaser shall hold all Confidential Information in confidence and
shall not at any time disclose or permit the disclosure of the Confidential
Information to any Person without Seller’s prior written consent. Purchaser
further agrees to use the Confidential Information only for purposes of
evaluating the Property or the CLSB II Purchase Money Loan in connection with
its purchase thereof in accordance with the terms of this Agreement.
Notwithstanding the foregoing, (i) Purchaser may disclose the Confidential
Information to its affiliates, legal counsel, consultants, engineers,
accountants, lenders and similar third parties for their review of the
Confidential Information in connection with Purchaser’s purchase of the Property
subject to the terms of this Section 5.3, and (ii) Purchaser may disclose the
Confidential Information to the extent that such disclosure is required by law
(including any securities law) or court order, provided that Purchaser first
shall provide written notice thereof to Seller. If this Agreement is terminated
before the Closing, Purchaser promptly shall return the Confidential Information
to Seller and shall not retain copies thereof.
     (b) Neither Seller nor Purchaser shall make any public announcements
concerning the sale of the Property pursuant to this Agreement without first
obtaining the prior written consent of the other; provided, however, that Seller
and Purchaser may, in their own discretion and without the consent of the other,
make such public announcements concerning the sale or the Property as may be
required by law or as each may determine is reasonable on or immediately
following the Effective Date and/or the Closing Date. Seller and Purchaser shall
each provide a draft of such public announcement to, and confer with, the other
party before making any such public announcement.
     (c) From and after the Closing, notwithstanding anything to the contrary
contained in this Agreement, any party to this transaction (and each employee,
agent or representative of the foregoing) may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to them relating to such tax treatment and tax
structure except to the extent maintaining such confidentiality is necessary to
comply with any applicable federal or state securities laws. The authorization
in the preceding sentence is not intended to permit disclosure of any other
information unrelated to the tax treatment and tax structure of the transaction
including (without limitation) (i) any portion of the transaction documents or
related materials to the extent not related to the tax treatment or tax
structure of the transaction, (ii) the existence or status of any negotiations
unrelated to the tax issues, or (iii) any other term or detail not relevant to
the tax treatment or the tax structure of the transaction.

15



--------------------------------------------------------------------------------



 



     (d) The provisions of this Section 5.3 shall survive the termination of
this Agreement.
     Section 5.4. Reporting. In the event that Purchaser’s due diligence reveals
any condition of the Property that in Purchaser’s judgment requires disclosure
to any governmental agency or authority, Purchaser shall immediately notify
Seller thereof. In such event, Seller, and not Purchaser nor anyone acting on
Purchaser’s behalf, shall make such disclosures as Seller deems appropriate.
Notwithstanding the foregoing, Purchaser may disclose matters concerning the
Property to a governmental authority if, (a) in the written opinion of
Purchaser’s outside legal counsel (a copy of which is furnished to Seller),
Purchaser is, or more likely than not is, required by law to make such
disclosure, and (b) to the extent permitted by law, Purchaser gives Seller not
less than ten (10) Business Days prior written notice of the proposed
disclosure, together with a copy of such legal opinion.
     Section 5.5. Other Documents. Seller shall use commercially reasonable
efforts (as defined below) to obtain the following prior to the commencement of
the Restricted Period:
     (a) a Miscellaneous Consultant Consent from each party to the Miscellaneous
Consultant Agreements (other than the Seller or any predecessor-in-interest of
Seller thereunder); and
     (b) a Turnkey Garage Estoppel from BIDMC.
     Seller’s sole obligation with respect to the Miscellaneous Consultant
Consents and the Turnkey Garage Estoppel shall be to use commercially reasonable
efforts to obtain the same (which, for purposes of this Section 5.5, shall mean
requesting the applicable document from the intended signatory thereto, and
shall in no event shall include the expenditure of any funds, the amendment of
any Miscellaneous Consultant Agreement or the Turnkey Garage Agreement or the
commencement, settlement or other resolution of any litigation, arbitration or
similar proceeding), and Purchaser’s sole remedy with respect to Seller’s
failure to obtain any such document (or any issue disclosed in any such
document) shall be to terminate this Agreement in accordance with Section 5.2.
ARTICLE 6
Conditions Precedent, Condemnation
     Section 6.1. Conditions Precedent Favoring Purchaser. Purchaser’s
obligations under this Agreement are subject to the fulfillment of the
conditions set forth in this Section 6.1 on or before the Closing Date. Each
condition may be waived in whole or in part only by written notice of such
waiver from Purchaser to Seller or by Purchaser consummating the transactions
described in this Agreement at the Closing.

16



--------------------------------------------------------------------------------



 



     (a) Seller and CLSB II Assignor, as the case may be, shall have performed
and complied in all material respects with all of the terms of this Agreement to
be performed and complied with by Seller and CLSB II Assignor, as the case may
be, prior to or at the Closing.
     (b) Subject to Section 7.3, on the Closing Date, the representations of
Seller and CLSB II Assignor, respectively, set forth in Section 7.2 (as the same
have been updated pursuant to Section 7.3(c)) shall be true, complete and
accurate in all material respects, subject to: (1) changes that: (y) are caused
by the acts or omissions of Purchaser or Persons acting under Purchaser; or
(z) are a result of the operation of the Property in the normal course of
business since the date hereof and in accordance with the terms of this
Agreement and do not, individually or in the aggregate, have a material adverse
effect on the value of the Property or the Purchaser’s ability to use the
Property for its intended uses; and (2) casualty or condemnation (which shall be
governed by Section 6.3).
     (c) Purchaser shall have received estoppel certificates from each of the
Tenants (each, a “Tenant Estoppel Certificate”) or shall have been provided with
Seller’s Estoppel Certificates as permitted by the following sentence, in each
case dated no earlier than the Effective Date and in no event more than thirty
(30) Business Days before the Closing (the “Estoppel Requirement”). If Seller is
unable to obtain estoppel certificates from Dana Farber Cancer Institute, Inc.
and/or the CBR Institute for Biomedical Research, Inc., in order to meet the
Estoppel Requirement, Seller shall provide to the Purchaser substitute Seller’s
Estoppel Certificates with respect to the Leases to Dana Farber Cancer
Institute, Inc. and/or the CBR Institute for Biomedical Research, Inc., as the
case may be. With respect to any Tenant for whom Seller delivers a Seller’s
Estoppel Certificate, Seller’s statements therein shall be deemed to be
representations and warranties as though set forth under and subject to
Article 7 of this Agreement. Seller shall be entitled to continue to deal with
such Tenant after Closing to attempt to obtain a Tenant Estoppel Certificate
from such Tenant. If Purchaser subsequently receives a Tenant Estoppel
Certificate from any Tenant for whom Seller has delivered a Seller’s Estoppel
Certificate, Seller shall thereupon be released from liability with respect to
the Seller’s Estoppel Certificate given with respect to such Tenant to the
extent that the information contained in the Tenant Estoppel Certificate
obtained from the Tenant is materially consistent with the information contained
in Seller’s Estoppel Certificate. All Tenant Estoppel Certificates required
hereby shall be substantially in the form of the Seller’s Estoppel Certificate;
but such form may contain modifications and additions so long as the substance
of such form is included, and the delivery of a Tenant Estoppel Certificate that
complies in all material respects with the applicable Lease shall in all events
be deemed to satisfy the Estoppel Requirement as to such Lease. Except as
provided in Section 6.1(g) below with respect to any Certificate delivered to
Purchaser before the commencement of the Restricted Period, no Tenant Estoppel
Certificate (or Seller’s Estoppel Certificate) shall count towards the Estoppel
Requirement if it (A) discloses any material default by Seller or the respective
Tenant that was not disclosed to Purchaser before the commencement of the
Restricted Period or (B) contains information that is materially inconsistent
with the information set forth in the Leases as made available to Purchaser
before the commencement of the Restricted Period or (C) sets forth claims or
disputes not disclosed to Purchaser before the commencement of the Restricted
Period, and in each case has a material adverse effect on the value of the
Property following the Closing; or (D) discloses any information that would make
any Seller Representation untrue in any material respect. Tenant

17



--------------------------------------------------------------------------------



 



Estoppel Certificates or Seller’s Estoppel Certificates that set forth claims,
disputes or landlord defaults with respect to construction or other matters
having an individual value of not more than Five Hundred Thousand Dollars
($500,000) and an aggregate value (with respect to all Tenant estoppel
certificates and Seller’s Estoppel Certificates) of not more than One Million
Dollars ($1,000,000) and that would not entitle the Tenant under the applicable
Lease to terminate such Lease pursuant to the terms thereof as of the date of
such Certificates shall conclusively be deemed not to have a material adverse
effect on the value of the Property following the Closing. Tenant Estoppel
Certificates or Seller’s Estoppel Certificates that set forth claims, disputes
or landlord defaults with respect to construction or other matters having an
individual value greater than Five Hundred Thousand Dollars ($500,000) or an
aggregate value (with respect to all Tenant Estoppel Certificates and Seller’s
Estoppel Certificates) greater than One Million Dollars ($1,000,000) or that
would entitle the Tenant under the applicable Lease to terminate such Lease
pursuant to the terms thereof as of the date of such Certificates shall
conclusively be deemed to have a material adverse effect on the value of the
Property following the Closing. The foregoing deemed material adverse effect
shall apply to all Tenant Estoppel Certificates and Seller’s Estoppel
Certificates, whether the same are delivered to Purchaser before or following
the commencement of the Restricted Period (notwithstanding the provisions of
Section 6.1(g) below). If any Tenant Estoppel Certificate or Seller’s Estoppel
Certificate provided to Purchaser contains any information that is inconsistent
with any Seller Representation, the Seller Representation shall be deemed
modified by the information contained in such estoppel certificate.
Notwithstanding anything herein to the contrary but subject to the provisions
set forth in Section 6.1(g) below with respect to any Certificate delivered to
Purchaser before the commencement of the Restricted Period, an estoppel
certificate that would otherwise satisfy the requirements for an acceptable
estoppel certificate above, except for an alleged “landlord default” or any
Tenant claims or disputes in excess of the foregoing amounts set forth in such
certificate shall be deemed acceptable and shall count toward the Estoppel
Requirement if (x) Seller cures such asserted landlord default at or prior to
the Closing, or (y) Seller is disputing such landlord default in good faith,
such alleged default could not reasonably be expected to result in a termination
of the respective Lease, and Seller at its sole discretion deposits with the
Escrow Agent at the Closing funds reasonably adequate to effect the cure of such
landlord default post-Closing and pay Tenant all amounts due under the Lease or
that otherwise may be due to the Tenant under applicable law, if any, as a
result thereof, such funds to be held in escrow by the Escrow Agent until such
dispute is resolved in landlord’s favor or such landlord default is cured, and
if such dispute is not resolved in landlord’s favor within ninety (90) days
after the Closing, Purchaser may use and apply so much of the escrow funds as
shall be necessary to cure the landlord default and pay Tenant all amounts due
under the Lease or that may otherwise be due to the Tenant under applicable law,
if any, as a result thereof, and any remaining balance shall be promptly
remitted to Seller. Purchaser shall reasonably cooperate with Seller’s efforts
to effect such cure after the Closing at no material cost to Purchaser (unless
such cost is reimbursed to Purchaser).
     (d) Purchaser shall have received a statement from the Contractor dated no
earlier than the Effective Date and in no event more than thirty (30) Business
Days before the Closing, substantially in the form attached hereto as
Schedule 6.1(d) (the “Contractor’s Statement”) setting forth therein the
Remaining GMP Amount with respect to the Berry Contract (as such terms are
defined in Schedule 6.1(d)). Such form may contain modifications so long as it
in

18



--------------------------------------------------------------------------------



 



substance sets forth the Remaining GMP Amount, and the other material provisions
of the form attached hereto. Except as provided in Section 6.1(g) below with
respect to any Certificate delivered to Purchaser before the commencement of the
Restricted Period, no Contractor’s Statement shall satisfy this condition if it
(A) discloses any material default by Seller or the Contractor that was not
disclosed to Purchaser before the commencement of the Restricted Period or
(B) contains information that is materially inconsistent with the information
set forth in the Berry Contract as made available to Purchaser before the
commencement of the Restricted Period or (C) sets forth Disputed Contractor
Claims (including Disputed Contractor Claims for an increase in the contract
amount or an extension of any deadline) not disclosed to Purchaser before the
commencement of the Restricted Period that would either (i) have a material
adverse effect on the value of the Property with an aggregate value of more than
One Million Dollars ($1,000,000) or (ii) increase the Purchaser’s cost to
complete the Project after the Closing by more than One Million Dollars
($1,000,000) or (iii) cause the Contract Substantial Completion Date to occur
more than one (1) month past November 30, 2007 or (D) discloses any information
that would make any Seller Representation untrue in any material respect.
     (e) Purchaser shall have received a statement from the Architect dated no
earlier than the Effective Date and in no event more than thirty (30) Business
Days before the Closing, substantially in the form attached hereto as
Schedule 6.1(e) (the “Architect’s Statement”) setting forth therein the
Remaining Contract Amount with respect to the TKA Contract (as such term is
defined in Schedule 6.1(e)). Such form may contain modifications so long as it
in substance sets forth the Remaining Contract Amount, and the other material
provisions of the form attached hereto. Except as provided in Section 6.1(g)
below with respect to any Certificate delivered to Purchaser before the
commencement of the Restricted Period, no Architect’s Statement shall satisfy
this condition if it (A) discloses any material default by Seller or the
Architect that was not disclosed to Purchaser before the commencement of the
Restricted Period or (B) contains information that is materially inconsistent
with the information set forth in the TKA Agreement as made available to
Purchaser before the commencement of the Restricted Period or (C) sets forth
Disputed Architect Claims not disclosed to Purchaser before the commencement of
the Restricted Period that would either (i) have a material adverse effect on
the value of the Property with an aggregate value of more than One Million
Dollars ($1,000,000) or (ii) increase the Purchaser’s cost to complete the
Project after the Closing by more than One Million Dollars ($1,000,000) or
(iii) delay the completion of the Project by more than three (3) months or
(D) discloses any information that would make any Seller Representation untrue
in any material respect.
     (f) Purchaser shall have received an estoppel certificate from CLSB II
Borrower, dated no earlier than the Effective Date and in no event more than
thirty (30) Business Days before the Closing, substantially in the form attached
hereto as Schedule 6.1(f) (the “Purchase Money Loan Estoppel Certificate”),
setting forth therein the amount of indebtedness owed by CLSB II Borrower under
the CLSB II Purchase Money Loan. If CLSB II Assignor is unable to obtain the
Purchase Money Loan Estoppel in order to satisfy this condition, CLSB II
Assignor shall provide to the Purchaser a substitute “CLSB II Assignor’s
Estoppel Certificate”, which shall be in the form of the Purchase Money Loan
Estoppel Certificate but shall be modified for delivery from CLSB II Assignor
and acknowledge this Agreement and the limitations on CLSB II Assignor’s
liability set forth herein. In the event that CLSB II Assignor delivers a CLSB
II

19



--------------------------------------------------------------------------------



 



Assignor’s Estoppel Certificate, CLSB II Assignor’s statements therein shall be
deemed to be representations and warranties as though set forth under and
subject to Article 7 of this Agreement. CLSB II Assignor shall be entitled to
continue to deal with the CLSB II Borrower after Closing to attempt to obtain
the Purchase Money Loan Estoppel Certificate. If CLSB II Assignor subsequently
receives a Purchase Money Loan Estoppel Certificate, CLSB II Assignor shall
thereupon be released from liability with respect to the CLSB II Assignor’s
Estoppel Certificate given to the extent that the information contained in the
Purchase Money Loan Estoppel Certificate from the CLSB II Borrower is consistent
with the information contained in CLSB II Assignor’s Estoppel Certificate. Such
form may contain modifications so long as it in substance sets forth the amount
of indebtedness owed by CLSB II Borrower under the CLSB II Purchase Money Loan
and the other material provisions of the form attached hereto. Except as
provided in Section 6.1(g) below with respect to any Certificate delivered to
Purchaser before the commencement of the Restricted Period, no Purchase Money
Loan Estoppel Certificate or CLSB II Assignor’s Estoppel Certificate shall
satisfy this condition if it (A) discloses any material default by CLSB II
Assignor, CLSB II Borrower or any other Person that was not disclosed to
Purchaser before the commencement of the Restricted Period or (B) contains
information that is materially inconsistent with the information set forth in
the CLSB II Purchase Money Loan Documents as made available to Purchaser before
the commencement of the Restricted Period or (C) describes any information that
would make any Seller Representation untrue in any material respect.
     (g) If Seller is unable to obtain any of the documents described in
Section 6.1 (c), (d), (e) and (f) above (each of the foregoing, a “Certificate”)
or otherwise to meet any condition to Purchaser’s obligation to perform, Seller
shall have the option, by written notice to Purchaser, to extend the Closing
Date from time to time for not more than sixty (60) days in the aggregate from
the original Closing Date. Except as otherwise expressly set forth in
Section 6.1(c) above, in the event that any Certificate is delivered to
Purchaser before the commencement of the Restricted Period, and thereafter
Purchaser does not terminate this Agreement pursuant to Section 5.2, then
notwithstanding anything set forth in this Agreement to the contrary, any such
Certificate shall be deemed to satisfy any requirement applicable thereto set
forth in this Agreement, and Purchaser shall have no right to object to the
form, content or substance of such Certificate or any matter disclosed therein
as not meeting the conditions for Closing and any such nonconformity shall be
deemed waived. Seller and CLSB II Assignor, as applicable, shall use
commercially reasonable efforts to obtain each of the Certificates.
     (h) In the event that the Closing is delayed for any reason, Seller shall
have the option to, or if as a result of any such delay any Certificate shall
cease to satisfy the applicable requirement set forth above to be dated no more
than thirty (30) Business Days prior to Closing, Seller shall use commercially
reasonable efforts to, obtain updates to any of the Certificates (any such
update being an “Updated Certificate”). In the event that any Updated
Certificate (x) discloses information other than differing Remaining Contract
Amounts and Remaining GMP Amounts under the Berry Contract or the TKA Contract
(with respect to the Statements) or increased funding of an applicable tenant
improvement allowance (with respect to any Lease) and (y) such additional
disclosure would cause such Updated Certificate not to comply with
Section 6.1(c), (d) or (e) (as applicable), then such Updated Certificate shall
be treated as an Update in accordance with Section 7.3(c), and Purchaser’s only
remedy with respect thereto shall

20



--------------------------------------------------------------------------------



 



be terminate this Agreement pursuant to the terms of Section 7.3(c) prior to the
expiration of the Update Termination Period applicable thereto.
     (i) Upon satisfaction of the conditions set forth in the Title Commitment,
the Title Company is irrevocably committed to issue the Title Policy to
Purchaser.
     (j) The physical condition of the Property shall be substantially the same
on the Closing Date as on the Effective Date (except as a result of construction
activities that are substantially in conformity with the Plans and
Specifications made available to Purchaser during the Study Period), unless the
alteration of said physical condition is the result of condemnation or fire or
other casualty, in which case the provisions of Section 6.3 shall govern.
     (k) No proceeding shall have been commenced against Seller or CLSB II
Assignor under the federal Bankruptcy Code or any state law for relief of
debtors.
     (l) As of the Closing Date, the Leases shall be in full force and effect
and no default shall exist under any Lease.
     (m) Upon the sole condition of payment of the applicable premium, at
Closing, the Title Company shall irrevocably commit to issue a Lender’s Policy
of Title Insurance in an amount equal to the remaining balance of the CLSB II
Purchase Money Loan with respect to the CLSB II Mortgage (as such term is
defined below) (the “CLSB II Title Policy”), such policy to be a so-called
piggyback policy based on Chicago Title Insurance Policy No. 72107-2937355, such
that the CLSB II Title Policy insures Purchaser, as the holder of the note that
evidences and the mortgage (the “CLSB II Mortgage”) that secures the CLSB II
Purchase Money Loan, that the lien of the CLSB II Mortgage is a valid first
priority lien on interests of the CLSB II Borrower purported to be encumbered by
the CLSB II Mortgage, subject to no exceptions other than those included in the
CLSB II Title Policy.
     (n) Seller shall have obtained all consents and approvals set forth in
Schedule 6.1(n), except for such items as Purchaser reasonably determines Seller
need not obtain consent.
     Section 6.2. Conditions Precedent Favoring Seller. Seller’s obligations
under this Agreement are subject to the fulfillment of the conditions set forth
in this Section 6.2 on or before the Closing Date, or such earlier date as is
set forth below. Each condition may be waived in whole or part only by written
notice of such waiver from Seller to Purchaser, or by Seller consummating the
transactions described in this Agreement at the Closing.
     (a) Purchaser shall have performed and complied in all material respects
with all of the terms of this Agreement to be performed and complied with by
Purchaser prior to or at the Closing.
     (b) On the Closing Date, the representations of Purchaser set forth in
Section 7.1 shall be true, accurate and complete in all material respects.

21



--------------------------------------------------------------------------------



 



     Section 6.3. Casualty or Condemnation
     (a) If after the date hereof and prior to Closing, the Real Property or any
part thereof shall be (x) subject to a taking by any public or quasi-public
authority through condemnation, eminent domain or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking) (collectively, “Condemnation”) or (y) destroyed or damaged by fire
or other casualty and in either case the parties reasonably estimate the
proceeds from such Condemnation or the cost to repair the damage or destruction
to be in excess of ten percent (10%) of the Purchase Price allocable to the Real
Property (a “Major Event”), Purchaser shall have the option exercisable within
ten (10) Business Days after Purchaser and Seller make a determination or agree
on such estimate either (a) to terminate this Agreement by written notice to
Seller, whereupon all rights and obligations hereunder of each party shall cease
and terminate and be of no further force or effect except for the return of the
Deposit to Purchaser and the Surviving Obligations, or (b) to elect to take
title to the Real Property without any reduction in, abatement of, or credit
against the Purchase Price, notwithstanding such Condemnation, destruction or
damage; if Purchaser fails to make either such election within such period,
Purchaser shall be deemed to have elected option (b). If the parties fail to
agree to the reasonable estimate of the proceeds from such Condemnation or the
cost to repair the damage or destruction within thirty (30) days after the date
of the applicable Condemnation or casualty, then Seller and Purchaser may submit
the dispute to the American Arbitration Association in Boston pursuant to the
Expedited Procedures of the Commercial Dispute Resolution Procedures thereof
(and the Closing will be adjourned pending the resolution of such arbitration).
If, despite the occurrence of a Major Event, Purchaser elects to consummate the
transactions contemplated by this Agreement, at the Closing Seller shall assign
to Purchaser (without recourse) (x) the rights of Seller in and to the
Condemnation proceeds or all insurance proceeds with respect to such Major
Event, net of the amount of the reasonable costs and expenses incurred by Seller
(including, but not limited to, reasonable legal fees and closing costs under a
sale in lieu of or in anticipation of the exercise of a taking) in collecting
same (“Net Proceeds”), and give Purchaser, without duplication, a credit against
the Purchase Price in the amount of the Net Proceeds already received by Seller
prior to Closing (provided, however, Seller shall receive, without duplication,
a credit against such Purchaser credit for any such costs and expenses not
recovered prior to Closing) and (y) the rights to settle any Condemnation
proceeding or the loss under all policies of insurance applicable to the Major
Event, and Seller shall at Closing and thereafter execute and deliver to
Purchaser all required proofs of loss, assignments of claims and other similar
items.
     (b) If after the date hereof and prior to Closing, the Real Property or any
part thereof shall be (x) subject to a Condemnation or (y) destroyed or damaged
by fire or other casualty and, in either case, it is not a Major Event, then the
transaction contemplated by this Agreement shall be consummated, without any
reduction in, abatement of, or credit against the Purchase Price and Seller
shall, at its option, either (i) repair such damage prior to Closing and Seller
shall keep any insurance or Condemnation proceeds, (ii) allow Purchaser a credit
against the Purchase Price in an amount equal to the reasonably estimated cost
of repair and Seller shall keep any insurance or Condemnation proceeds, or
(iii) assign to Purchaser (without recourse) the rights of Seller to the Net
Proceeds, and, without duplication, give Purchaser a credit against the Purchase
Price in the amount of the Net Proceeds already received by Seller prior to
Closing (provided, however,

22



--------------------------------------------------------------------------------



 



Seller shall receive without duplication a credit against such Purchaser credit
for any such costs and expenses not recovered prior to Closing) and the rights
to settle any Condemnation proceeding or the loss under all policies of
insurance applicable to the Condemnation, destruction or damage, and Seller
shall at Closing and thereafter execute and deliver to Purchaser all required
proofs of loss, assignments of claims and other similar items.
     (c) In the event that (i) a casualty occurs at the Real Property prior to
the Closing, (ii) a deductible is payable in connection with obtaining insurance
proceeds with respect to such casualty and (iii) Purchaser consummates the
transaction notwithstanding such casualty and receives an assignment of the Net
Proceeds pursuant to Section 6.3(a) or Section 6.3(b), Seller shall pay such
deductible or shall give Purchaser a credit against the Purchase Price at
Closing for such deductible and such deductible shall not be considered in
determining Net Proceeds.
     Section 6.4. Leasing & Other Activities Prior to Closing.
     (a) After the Effective Date, Seller shall not enter into any new Lease or
any material modification of any Lease or grant any material consent or approval
under any Lease which consent or approval must be requested in writing and
delivered in writing in order to be effective without Purchaser’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, that notwithstanding the foregoing, Seller shall not
be required to obtain Purchaser’s consent to enter into any modification,
renewal or extension of any Lease, or to grant any consent under any Lease, to
the extent that the same is required pursuant to the applicable terms of the
Lease; provided, further, that Purchaser may withhold its consent in its sole
discretion if, assuming the Closing were to occur, any action could jeopardize
BioMed Realty Trust, Inc.’s a Maryland corporation (“Purchaser’s REIT Entity”),
status as a real estate investment trust within the meaning of Sections 856
through 860 of the Code or cause the Purchaser’s REIT Entity to be in receipt of
income that does not constitute “rent from real property” within the meaning of
Section 856(d) of the Code. When seeking such consent from Purchaser, Seller
shall provide Purchaser with a description of the proposed transaction and, if
Purchaser does not notify Seller in writing of its disapproval within two
(2) Business Days, Purchaser shall be deemed to have consented to the
transaction described in such notice. If Purchaser disapproves such request,
then Purchaser’s written notice shall specify in reasonable detail the reasons
for such disapproval. If the Closing occurs, Purchaser shall reimburse Seller at
Closing for all Lease Expenses related to any new Lease or material modification
of an existing Lease.
     (b) After the Effective Date, Seller shall not enter into any new
Construction Agreements, Miscellaneous Consultant Agreements or Other Matters or
material modifications of any existing Construction Agreements, Miscellaneous
Consultant Agreements or Other Matters or grant any material consent or approval
under any of the Construction Agreements which consent or approval must be
requested in writing and delivered in writing in order to be effective that
would be binding on Purchaser after Closing, without the written consent of
Purchaser, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, that Purchaser’s consent shall not be required with
respect to any contract that can be terminated without penalty on not more than
thirty (30) days prior written notice; provided, further, that Purchaser may
withhold its consent in its sole discretion if, assuming the Closing

23



--------------------------------------------------------------------------------



 



were to occur, any action could jeopardize Purchaser’s REIT Entity’s status as a
real estate investment trust within the meaning of Sections 856 through 860 of
the Code or cause the Purchaser’s REIT Entity to be in receipt of income that
does not constitute “rent from real property” within the meaning of Section
856(d) of the Code. If Purchaser does not notify Seller in writing of its
disapproval within two (2) Business Days after notice thereof from Seller,
Purchaser shall be deemed to have consented to such requested action. If
Purchaser disapproves any such request, then Purchaser’s written notice shall
specify in reasonable detail the reasons for such disapproval. Without
limitation of the foregoing, change orders and/or approvals for additional
architectural and engineering services approved under the Construction
Agreements (including those to implement Tenant improvements Seller as Landlord
has agreed to implement under any Lease) shall be deemed non-material
modifications of such contracts that do not require the approval of Purchaser to
the extent the same are (x) reimbursable by Tenants under the Leases, (y) to be
paid for out of a tenant improvement allowance for which a balance remains under
a Lease or (z) not reimbursable by Tenants, but have a value of One Hundred
Thousand Dollars ($100,000.00) or less in each instance and One Million Dollars
($1,000,000.00) or less in the aggregate.
     (c) At all times prior to Closing, Seller shall (i) continue to conduct
business with respect to the Property substantially in the same manner in which
said business has been heretofore conducted, (ii) perform its obligations under
the Leases and any contracts or other agreements affecting the Property
(including, without limitation, the Construction Agreements, the Miscellaneous
Consultant Agreements and the Other Matters, (iii) continue to insure the
Property substantially as it is currently insured, (iv) continue to pursue the
development and construction of the Project in a diligent and prudent manner
consistent with the Construction Agreements, the Miscellaneous Consultant
Agreements and the Other Matters and (v) not take any action that would cause
any of the Seller Representations to become inaccurate in any material respect
or any of the covenants of Seller to be materially breached. Without limiting
the generality of the foregoing, Seller shall pay all accounts payable, and any
debts or obligations owed by Seller relating to the Property when due (“when
due,” “coming due” or like words means the time for payment set forth in any
contract, or if no time is set forth then within thirty days (30) of the date
when an invoice for payment is received by Seller).
     (d) Seller shall not remove any Construction Personal Property from the
Real Property (but nothing herein shall be deemed to make Seller responsible for
the acts of others at the Real Property).
     (e) Seller shall provide Purchaser with copies of all notices of default
given under the Construction Contracts.
     (f) No later than the Effective Date, Seller (i) shall remove the Property
from the market and (ii) shall not actively solicit or negotiate with any other
prospective purchasers of the Property; provided, however, that nothing herein
shall in any way affect or apply to any dealings that Seller has had with others
prior to the Effective Date.
     (g) CLSB II Assignor covenants and agrees to comply with the terms of the
CLSB II Purchase Money Loan, not to amend or modify the CLSB II Loan Documents
and not to grant

24



--------------------------------------------------------------------------------



 



any security interest or lien or transfer any other interest therein; provided,
however, that CLSB II Assignor may amend the promissory note evidencing the CLSB
II Purchase Money Loan in order to increase the principal amount thereunder, as
such principal increase is further described in Schedule 7.2(e)(i).
     (h) Seller shall provide Purchaser with copies of all written notices under
the Berry Contact or the TKA Agreement from, respectively, the Contractor and
the Architect for the period after the Effective Date with respect to the
Property or the construction of the Project.
ARTICLE 7
     Section 7.0. No Other Representations Except as otherwise expressly set
forth in this Article 7, Purchaser and Seller specifically agree that neither is
relying on any statements, representations or warranties of any kind whatsoever,
express or implied, from the other party or any other Person acting by, under or
through the other party. Purchaser acknowledges the legal significance of the
foregoing and acknowledges that such agreement is a material inducement to
Seller’s willingness to enter into this Agreement.
     Section 7.1. Purchaser’s Representations. Purchaser warrants and represents
to Seller as of the date hereof as follows:
     (a) Purchaser is an experienced and sophisticated purchaser of commercial
real estate projects such as the Property and the CLSB II Purchase Money Loan
and that, prior to the end of the Study Period, it will have had a full,
complete and fair opportunity to conduct such investigations, examinations,
inspections and analyses of the Property and the CLSB II Purchase Money Loan as
Purchaser, in its absolute discretion, may deem appropriate. PURCHASER IS
PURCHASING THE PROPERTY “AS-IS, WHERE IS AND WITH ALL FAULTS” IN ITS PRESENT
CONDITION, SUBJECT TO REASONABLE USE, WEAR, TEAR, CONSTRUCTION ACTIVITIES AND
NATURAL DETERIORATION BETWEEN THE DATE HEREOF AND THE CLOSING DATE AND FURTHER
AGREES THAT NEITHER SELLER NOR ANY AGENT, DIRECT OR INDIRECT PARTNER, DIRECT OR
INDIRECT MEMBER, EMPLOYEE OR REPRESENTATIVE OF THE FOREGOING (i) SHALL BE LIABLE
FOR ANY LATENT OR PATENT DEFECTS IN THE PROPERTY OR (ii) HAVE MADE ANY
REPRESENTATION WHATSOEVER REGARDING THE PROPERTY OR ANY PART THEREOF, THE
CONSTRUCTION OR ANY OTHER THING RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT, EXCEPT AS EXPRESSLY SET FORTH HEREIN, AND (iii) PURCHASER, IN
EXECUTING, DELIVERING AND PERFORMING THIS AGREEMENT, HAS NOT AND DOES NOT RELY
UPON ANY STATEMENT, INFORMATION, OR REPRESENTATION TO WHOMSOEVER MADE OR GIVEN,
WHETHER TO PURCHASER OR OTHERS, AND WHETHER DIRECTLY OR INDIRECTLY, ORALLY OR IN
WRITING, MADE BY ANY PERSON, EXCEPT AS EXPRESSLY SET FORTH HEREIN. IN ADDITION
TO THE FOREGOING, PURCHASER REPRESENTS THAT BEFORE THE EXPIRATION OF THE STUDY
PERIOD PURCHASER WILL HAVE EXAMINED THE PROPERTY, THE REPORTS, THE DUE DILIGENCE
MATERIALS AND SUCH CONSTRUCTION, DESIGN AND OTHER MATTERS AS IT DEEMS
APPROPRIATE, AND WILL BE FAMILIAR WITH THE PHYSICAL AND

25



--------------------------------------------------------------------------------



 



ENVIRONMENTAL CONDITION OF THE PROPERTY AND WILL HAVE CONDUCTED SUCH OTHER
INVESTIGATION OF THE AFFAIRS AND CONDITION OF THE PROPERTY AS PURCHASER
CONSIDERS APPROPRIATE. NEITHER SELLER, CLSB II ASSIGNOR, NOR ANY AGENT, DIRECT
OR INDIRECT PARTNER, DIRECT OR INDIRECT MEMBER, EMPLOYEE OR REPRESENTATIVE OF
THE FOREGOING HAVE MADE OR WILL BE ALLEGED TO HAVE MADE ANY ORAL OR WRITTEN
REPRESENTATIONS, WARRANTIES, PROMISES OR GUARANTIES WHATSOEVER TO PURCHASER,
WHETHER EXPRESS OR IMPLIED, AND, IN PARTICULAR, NO SUCH REPRESENTATIONS,
WARRANTIES, PROMISES OR GUARANTIES HAVE BEEN MADE OR WILL BE MADE OR WILL BE
ALLEGED TO HAVE BEEN MADE WITH RESPECT TO THE PHYSICAL CONDITION, CONSTRUCTION,
DESIGN, ENVIRONMENTAL CONDITION OR OPERATION OF THE PROPERTY, THE ACTUAL OR
PROJECTED REVENUE AND EXPENSES OF THE PROPERTY OR THE CLSB II PURCHASE MONEY
LOAN, THE PERMITS, ZONING AND OTHER LAWS, REGULATIONS AND RULES APPLICABLE TO
THE PROPERTY OR THE COMPLIANCE OF THE PROPERTY THEREWITH, THE CONSTRUCTION,
DESIGN, CONDITION OR SAFETY OF THE PROPERTY OR ANY IMPROVEMENTS THEREON OR ANY
UTILITIES AND SERVICES WITH RESPECT THERETO OR THE CONDITIONS OF ANY SOILS AND
GEOLOGY, LOT SIZE, OR SUITABILITY OF THE PROPERTY OR ITS IMPROVEMENTS FOR A
PARTICULAR PURPOSE, THE QUANTITY, QUALITY OR CONDITION OF ANY PERSONAL PROPERTY
OR FIXTURES, THE USE OR OCCUPANCY OF THE PROPERTY OR ANY PART THEREOF OR ANY
OTHER MATTER OR THING AFFECTING OR RELATED TO THE PROPERTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY, EXCEPT AS, AND SOLELY TO THE EXTENT SPECIFICALLY SET FORTH
HEREIN. EXCEPT AS, AND SOLELY TO THE EXTENT, SPECIFICALLY SET FORTH HEREIN,
NEITHER SELLER, CLSB II ASSIGNOR NOR ANY AGENT, DIRECT OR INDIRECT PARTNER,
DIRECT OR INDIRECT MEMBER, EMPLOYEE OR REPRESENTATIVE OF THE FOREGOING HAVE MADE
OR WILL MAKE ANY ORAL OR WRITTEN REPRESENTATIONS, WARRANTIES, PROMISES OR
GUARANTIES WHATSOEVER TO PURCHASER, WHETHER EXPRESS OR IMPLIED, AND, IN
PARTICULAR, THAT NO SUCH REPRESENTATIONS, WARRANTIES, PROMISES OR GUARANTIES
HAVE BEEN MADE OR WILL BE ALLEGED TO HAVE BEEN MADE WITH RESPECT TO THE TRUTH,
ACCURACY OR COMPLETENESS OF ANY MATERIALS, REPORTS, DATA OR OTHER INFORMATION,
INCLUDING WITHOUT LIMITATION THE CONTENTS OF THE BOOKS AND RECORDS OF SELLER OR
REPORTS OR OTHER MATTERS LISTED ON EXHIBITS OR SCHEDULES TO THIS AGREEMENT OR
REFERRED TO HEREIN, THE DUE DILIGENCE MATERIALS, PHYSICAL CONDITION AND
ENVIRONMENTAL SURVEYS, INFORMATIONAL BROCHURES WITH RESPECT TO THE PROPERTY,
QUESTIONNAIRES (INCLUDING REIT QUESTIONNAIRES), RENT ROLLS, ANY INFORMATION
PROVIDED UNDER SECTION 11.20 OR IN CONNECTION WITH ANY OTHER REQUEST OF
PURCHASER OR INCOME AND EXPENSE STATEMENTS, WHICH SELLER OR ITS REPRESENTATIVES
MAY HAVE DELIVERED, MADE AVAILABLE OR FURNISHED TO PURCHASER IN CONNECTION WITH
THE PROPERTY, AND PURCHASER REPRESENTS, WARRANTS AND AGREES THAT ANY SUCH
MATERIALS, QUESTIONNAIRES, DATA AND OTHER INFORMATION DELIVERED, MADE

26



--------------------------------------------------------------------------------



 



AVAILABLE OR FURNISHED TO PURCHASER HAVE BEEN DELIVERED, MADE AVAILABLE OR
FURNISHED TO PURCHASER AS A CONVENIENCE AND ACCOMMODATION ONLY AND PURCHASER
EXPRESSLY DISCLAIMS ANY INTENT TO RELY ON ANY SUCH MATERIALS, QUESTIONNAIRES,
DATA AND OTHER INFORMATION. PURCHASER HAS ENTERED INTO THIS AGREEMENT, AFTER
HAVING MADE AND RELIED SOLELY ON ITS OWN INDEPENDENT INVESTIGATION, INSPECTION,
ANALYSIS, APPRAISAL, EXAMINATION AND EVALUATION OF THE FACTS AND CIRCUMSTANCES.
PURCHASER HAS NOT RELIED UPON ANY SUCH REPRESENTATIONS, WARRANTIES, PROMISES OR
GUARANTIES OR UPON ANY STATEMENTS MADE IN ANY INFORMATIONAL BROCHURE WITH
RESPECT TO THE PROPERTY AND HAS ENTERED INTO THIS AGREEMENT AFTER HAVING MADE
AND RELIED SOLELY ON ITS OWN INDEPENDENT INVESTIGATION, INSPECTION, ANALYSIS,
APPRAISAL, EXAMINATION AND EVALUATION OF THE FACTS AND CIRCUMSTANCES AND THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY CONTAINED HEREIN. PURCHASER
ACKNOWLEDGES THAT THE DESIGN AND/OR CONSTRUCTION OF THE PROPERTY MAY NOT BE IN
COMPLIANCE WITH THE AMERICANS WITH DISABILITIES ACT OF 1990, AS AMENDED AND
OTHER LAWS, AND SELLER MAKES NO REPRESENTATIONS WITH RESPECT TO SAME. WITHOUT
LIMITING THE FOREGOING, NEITHER SELLER, CLSB II ASSIGNOR NOR ANY AGENT, DIRECT
OR INDIRECT PARTNER, DIRECT OR INDIRECT MEMBER, EMPLOYEE OR REPRESENTATIVE OF
THE FOREGOING HAS MADE ANY REPRESENTATION OR WARRANTY WHATSOEVER REGARDING
HAZARDOUS MATERIALS OF ANY KIND OR NATURE ON, ABOUT OR WITHIN THE PROPERTY OR
THE PHYSICAL CONDITION OF THE PROPERTY AND PURCHASER AGREES TO ASSUME THE RISK
THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION OR DESIGN
DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS MAY NOT HAVE BEEN
REVEALED BY PURCHASER’S INVESTIGATIONS OR ANY OTHER INFORMATION PURCHASER HAS
REVIEWED. NOTWITHSTANDING ANY OF THE FOREGOING, THE FOREGOING REPRESENTATION OF
PURCHASER IS NOT INTENDED TO LIMIT, AND IS SUBJECT TO, THE SELLER
REPRESENTATIONS.
     (b) Purchaser is a limited partnership duly formed, validly existing and in
good standing under the laws of the State of Maryland. The Person(s) executing
this Agreement on behalf of Purchaser has been duly authorized to do so and this
Agreement constitutes the valid and legally binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms;
     (c) There are no actions, suits or proceedings pending or, to the knowledge
of Purchaser, threatened in writing, against or affecting Purchaser which, if
determined adversely to Purchaser, would adversely affect its ability to perform
its obligations hereunder;

27



--------------------------------------------------------------------------------



 



     (d) Purchaser has full right, power and authority and is duly authorized to
enter into this Agreement, to perform each of the covenants on its part to be
performed hereunder and to execute and deliver, and to perform its obligations
under all documents required to be executed and delivered by it pursuant to this
Agreement;
     (e) Neither the execution, delivery or performance of this Agreement nor
compliance herewith (a) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (1) the
charter documents or by-laws of Purchaser, (2) to Purchaser’s knowledge, any law
or any order, writ, injunction or decree of any court or governmental authority,
or (3) any agreement or instrument to which Purchaser is a party or by which it
is bound or (b) results in the creation or imposition of any lien, charge or
encumbrance upon its property pursuant to any such agreement or instrument; and
     (f) No authorization, consent or approval of any governmental authority
(including courts) is required for the execution and delivery by Purchaser of
this Agreement or the performance of its obligations hereunder.
     (g) As of the Closing Date, Purchaser will have the financial resources
necessary to consummate the transactions contemplated under this Agreement (but
nothing herein shall be construed to grant Purchaser any financing contingency.)
     (h) As of the end of the Study Period, Purchaser will have inspected (and
will be deemed to have inspected and to have knowledge of) all of the documents
referred to in this Agreement (including those made available through the Due
Diligence Materials) and any others delivered, or made available for review to
Purchaser for inspection and that in such inspection Purchaser will be deemed
not to have discovered any matter which would form the basis for a claim by
Purchaser that Seller has breached any representation, warranty or covenant of
Seller made in this Agreement, provided that the foregoing shall not diminish
Purchaser’s rights under Section 5.2 (provided that the provisions of this
sentence shall not apply to the representations or warranties set forth in
clauses (b)(i), (b)(ii), (b)(iii), or (b)(iv)(a) of Section 7.2).
Notwithstanding anything to the contrary set forth in this Agreement, if prior
to the Closing Purchaser has or obtains knowledge (or is deemed to have
knowledge) that any of Seller’s representations or warranties set forth in
Section 7.2 are untrue in any respect, and Purchaser nevertheless proceeds with
the Closing despite such knowledge or deemed knowledge (as opposed to exercising
its rights, to the extent applicable, under Section 10.3), then such knowledge
shall be attributed to Purchaser and the breach by Seller of the representations
and warranties as to which Purchaser shall have such knowledge shall be waived
by Purchaser, such representations and warranties shall be deemed modified to
conform them to the information about which Purchaser had or is deemed to have
had such knowledge and Seller and CLSB II Assignor shall have no liability to
Purchaser, or its successors or assigns in respect thereof.
     Section 7.2. Seller’s Representations. Seller warrants and represents to
Purchaser as of the date hereof as follows:

28



--------------------------------------------------------------------------------



 



     (a) Representations Concerning Seller
     (i) Seller is a limited liability company duly formed, validly existing and
in good standing under the laws of the State of Delaware and is duly registered
as a foreign limited liability company in the Commonwealth of Massachusetts. The
Person(s) executing this Agreement on behalf of Seller has been duly authorized
to do so and this Agreement constitutes the valid and legally binding obligation
of Seller, enforceable against Seller in accordance with its terms;
     (ii) There are no actions, suits or proceedings pending or, to the
knowledge of Seller, threatened in writing, against or affecting Seller which,
if determined adversely to Seller, would adversely affect its ability to perform
its obligations hereunder;
     (iii) Seller has full limited liability company right, power and authority
and is duly authorized to enter into this Agreement, to perform each of the
covenants on its part to be performed hereunder and to execute and deliver, and
to perform its obligations under all documents required to be executed and
delivered by it pursuant to this Agreement;
     (iv) Except as set forth in attached Schedule 7.2(a), neither the
execution, delivery or performance of this Agreement nor compliance herewith nor
the conveyance of the Property to Purchaser (a) results or will result in a
breach of or constitutes or will constitute a default under (1) the charter
documents or by-laws of Seller, (2) to Seller’s knowledge, any law or any order,
writ, injunction or decree of any court or governmental authority, or (3)
subject to Section 7.2(b)(v) and obtaining applicable Certificates, any
agreement or instrument to which Seller is a party or by which it is bound or
(b) results in the creation or imposition of any lien, charge or encumbrance
upon its property pursuant to any such agreement or instrument;
     (v) No authorization, consent, or approval of any governmental authority
(including courts) is required for the execution and delivery by Seller of this
Agreement or the performance of its obligations hereunder;
     (vi) Seller is not a “foreign person” as defined in Section 1445 of the
Code;
     (b) Seller’s Representations Concerning the Real Property
     (i) Except as may be set forth in the attached Schedule 7.2(b), to Seller’s
knowledge, Seller has received no written notice from any governmental authority
that there currently is any condemnation or eminent domain proceeding pending or
threatened against the Real Property.
     (ii) Except as may be set forth in the attached Schedule 7.2(b), to
Seller’s knowledge, Seller has not received any written notice of any pending or
threatened litigation against Seller that would, in the reasonable judgment of
Seller and if

29



--------------------------------------------------------------------------------



 



determined adversely to Seller, materially and adversely affect Purchaser or the
Real Property following Closing.
     (iii) Except as may be set forth in the attached Schedule 7.2(b), and
except as set forth in the Due Diligence Materials, to Seller’s knowledge,
Seller has received no written notice from any governmental authority requiring
the correction of any condition with respect to the Real Property on account of
a material violation of any applicable federal, state, county or municipal law,
code, rule or regulation, which has not been cured or waived.
     (iv) To Seller’s knowledge, (a) Seller has made available to Purchaser
copies that are complete in all material respects of the Leases, the
Construction Agreements, the Miscellaneous Consultant Agreements, the Other
Matters, the Brokerage Agreements, the Reports and the Permits, and except as
may be set forth in the attached Schedule 7.2(b), no written notice of default
has been given under any of the Leases, the Brokerage Agreements, the
Construction Agreements, the Miscellaneous Consultant Agreements and the Other
Matters either by or to Seller alleging a material default, which default has
not been cured or waived; (b) Seller has made available to Purchaser a copy that
is complete in all material respects as of the Effective Date of the William A.
Berry Pending Change Order Log and all Change Orders under the Berry Contract;
(c) all Additional Services and Requests for Additional Services from the
Architect are listed on the attached Schedule 7.2(b)(iv)-7, (d) the Leases and
Construction Agreements are in full force and effect and enforceable in
accordance with their terms; and (e) assuming that Purchaser does not assume the
Seller Mortgage, the Leases, the Construction Agreements, the Miscellaneous
Consultant Agreements, the Other Matters and the Permitted Exceptions constitute
all of the material agreements to which Seller is a party in connection with the
construction of the Project that will be binding on Purchaser or the Real
Property following the Closing (to the extent assumed pursuant to the terms of
this Agreement).
     (v) BIDMC has certain rights to purchase the Property as set forth in that
certain Quitclaim Deed (Blackfan Research Center Parcel) from BIDMC to Seller
dated June 24, 2005 and recorded with the Suffolk County Registry of Deeds in
Book 37389, Page 151. Seller provided a notice to BIDMC with respect to such
rights by certified mail, return receipt requested, a copy of which notice is
attached as Schedule 7.2(b)(v). According to the certified mail materials
included in such schedule, BIDMC received such notice on July 3, 2006. Seller
has not received any written response from BIDMC regarding such notice.
     (vi) Seller has provided or made available to Purchaser true, correct and
complete copies of the Plans and Specifications.

30



--------------------------------------------------------------------------------



 



     (vii) Seller and the Seller Parties have no commitment or legal obligation,
absolute or contingent, to any Person other than Purchaser to sell, assign,
transfer or effect a sale of any of the Personal Property (other than inventory
in the ordinary course of business), to sell or effect a sale of capital stock
or partnership interests, as applicable, of the Seller or any Seller Party, to
effect any merger, consolidation, liquidation or dissolution or other
reorganization of Seller or any Seller Parties, or to enter into any agreement
or cause the entering into of any agreement with respect to any of the
foregoing.
     (viii) Schedule 7.2(b)(iv)-4 lists all brokerage fees and expenses based
upon agreements entered into by Seller for which Purchaser will be liable after
the Closing.
     (c) Seller’s Representations Concerning the Personal Property
     (i) Except as may be set forth in the attached Schedule 7.2(b), to Seller’s
knowledge, Seller has received no written notice from any governmental authority
that there currently is any condemnation or eminent domain proceeding pending or
threatened against the Personal Property.
     (ii) Except as may be set forth in the attached Schedule 7.2(b), to
Seller’s knowledge, Seller has not received any written notice of any pending or
threatened litigation against Seller that would, in the reasonable judgment of
Seller and if determined adversely to Seller, materially and adversely affect
Purchaser or the Personal Property following Closing.
     (iii) Except as may be set forth in the attached Schedule 7.2(b), to
Seller’s knowledge, Seller has received no written notice from any governmental
authority requiring the correction of any condition with respect to the Personal
Property on account of a material violation of any applicable federal, state,
county or municipal law, code, rule or regulation, which has not been cured or
waived.
     (iv) To the Seller’s knowledge, Seller has neither assigned nor otherwise
transferred its right, title or interest in and to the Personal Property, nor
does any Person hold any lien granted by Seller on the Personal Property other
than through a Seller Mortgage (which Seller Mortgage lien shall be terminated
at Closing).
     (d) Representations Concerning the CLSB II Assignor
     (i) CLSB II Assignor is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware and is
duly registered as a foreign limited liability company in the Commonwealth of
Massachusetts. The Person(s) executing this Agreement on behalf of CLSB II
Assignor has been duly authorized to do so and this Agreement constitutes the
valid and legally binding obligation of CLSB II Assignor, enforceable against
CLSB II Assignor in accordance with its terms;

31



--------------------------------------------------------------------------------



 



     (ii) There are no actions, suits or proceedings pending or, to the
knowledge of CLSB II Assignor, threatened in writing, against or affecting
Seller which, if determined adversely to CLSB II Assignor, would adversely
affect its ability to perform its obligations hereunder;
     (iii) CLSB II Assignor has full limited liability company right, power and
authority and is duly authorized to enter into this Agreement, to perform each
of the covenants on its part to be performed hereunder and to execute and
deliver, and to perform its obligations under all documents required to be
executed and delivered by it pursuant to this Agreement;
     (iv) Neither the execution, delivery or performance of this Agreement nor
compliance herewith (a) results or will result in a breach of or constitutes or
will constitute a default under (1) the charter documents or by-laws of CLSB II
Assignor, (2) to CLSB II Assignor’s knowledge, any law or any order, writ,
injunction or decree of any court or governmental authority, or (3) any
agreement or instrument to which CLSB II Assignor is a party or by which it is
bound or (b) results in the creation or imposition of any lien, charge or
encumbrance upon its property pursuant to any such agreement or instrument;
     (v) No authorization, consent, or approval of any governmental authority
(including courts) is required for the execution and delivery by CLSB II
Assignor of this Agreement or the performance of its obligations hereunder;
     (vi) CLSB II Assignor is not a “foreign person” as defined in Section 1445
of the Code;
     (e) CLSB II Assignor’s Representations Concerning the CLSB II Purchase
Money Loan
     (i) CLSB II Assignor represents and warrants that to CLSB II Assignor’s
knowledge, Seller or CLSB II Assignor have made available to Purchaser copies
that are complete in all material respects of the CLSB II Purchase Money Loan
Documents and that the CLSB II Purchase Money Loan Documents are all of the
documents that evidence or secure the CLSB II Purchase Money Loan.

32



--------------------------------------------------------------------------------



 



     (ii) CLSB II Assignor hereby represents and warrants that to CLSB II
Assignor’s knowledge, there is no uncured default by CLSB II Assignor or CLSB II
Borrower under the CLSB II Purchase Money Loan or any of the CLSB II Purchase
Money Loan Documents.
     (iii) CLSB II Assignor hereby represents and warrants that CLSB II Assignor
has good title to the CLSB II Purchase Money Loan and the CLSB II Purchase Money
Loan Documents free and clear of any security interest, lien or encumbrance.
     (iv) CLSB II Assignor hereby represents and warrants that to CLSB II
Assignor’s knowledge, the CLSB II Purchase Money Loan Documents are in full
force and effect and enforceable in accordance with their terms.
     Section 7.3. Knowledge; Breach.
     (a) For all purposes of this Agreement, including Section 7.2, “knowledge”
with respect to Seller or the CLSB II Assignor shall mean matters as to which
David Clem, Robert L. Green or George Lightbody have actual knowledge without
any duty or responsibilities to make any inquiry, review or investigation.
     (b) As used in this Agreement the phrase “deemed to know” (or words of
similar import) shall have the following meaning: Purchaser shall be “deemed to
know” that a representation or warranty of Seller or CLSB II Assignor (other
than the representations or warranties set forth in clauses (b)(i), (b)(ii),
(b)(iii), or (b)(iv)(a) of Section 7.2) is untrue, inaccurate or incorrect to
the extent that this Agreement, the Reports, Due Diligence Materials, documents,
studies, reports and other information made available by Seller or CLSB II
Assignor to Purchaser or its agents prior to the commencement of the Restricted
Period, or any Certificate contains information which is inconsistent with such
representation or warranty.
     (c) Seller and CLSB II Assignor shall have the right to amend and otherwise
modify the Certificates and the Schedules and Exhibits attached hereto and amend
and otherwise modify the representations and warranties made by Seller and the
CLSB II Assignor prior to the commencement of the Restricted Period by written
notice thereof to Purchaser, and if Purchaser fails to terminate this Agreement
as provided in Section 5.2, this Agreement shall conclusively be deemed amended
to incorporate all such amendments and modifications. Following the commencement
of the Restricted Period and prior to the Closing, Seller and CLSB II Assignor
shall have the right to amend and otherwise modify the Certificates and the
Schedules and Exhibits attached hereto and amend and otherwise modify the
representations and warranties made by Seller and CLSB II Assignor by written
notice thereof to Purchaser (an “Update”). With respect to any Update, Purchaser
shall have five (5) Business Days (the “Update Termination Period”) commencing
upon Purchaser’s receipt of written notice of such Update, during which
Purchaser may terminate this Agreement (except for the Surviving Obligations),
but only on account of such Update, by written notice to Seller and receive a
refund of the Deposit. In the event that any Update Termination Period commences
less than five (5) Business Days prior to the Closing, then the Closing may be
adjourned by Purchaser for a period of up to five (5) Business Days such that
Purchaser may review such Update and the Closing shall be

33



--------------------------------------------------------------------------------



 



adjourned until the next Business Day following the expiration of such period.
In the event that Purchaser does not terminate this Agreement during an
applicable Update Termination Period, then Purchaser shall have no right to
terminate this Agreement on account of such Update, and this Agreement shall
conclusively be deemed amended to incorporate such Update.
     (d) Seller, CLSB II Assignor and Purchaser agree that, each shall, subject
always to Article 10 and the limitations set forth therein, be liable for the
direct, but not consequential or punitive, damages resulting from any breach of
its representations and warranties expressly set forth in Article 7 hereof or in
any document or certificate delivered in connection herewith; provided, however,
that: (i) such representations and warranties are personal to Seller, CLSB II
Assignor and Purchaser and, notwithstanding any other provision of this
Agreement, may not be assigned to or enforced by any other Person; provided,
however, that Purchaser may assign the Seller Representations and Purchaser’s
rights under this Article 7 to any Permitted Assignee; and (ii) the
representations and warranties of Seller and CLSB II Assignor set forth in this
Agreement or expressly set forth as such in any document or certificate
delivered by Seller or CLSB II Assignor in connection herewith shall survive the
Closing for a period of nine (9) months such period of time being the “Claim
Period”), and no action or proceeding thereon shall be valid or enforceable, at
law or in equity, unless (x) Purchaser provides written notice of any potential
claim to Seller and CLSB II Assignor within the Claim Period, which notice shall
describe such potential claim in reasonable detail based upon the information
available to Purchaser at such time and (y) a legal proceeding is commenced
within forty-five (45) days after Seller’s or CLSB II Assignor’s, as the case
may be, receipt of such notice. Notwithstanding the foregoing, Seller and CLSB
II Assignor shall have no liability for any such breach: (a) regarding which
Purchaser or its attorneys, agents or consultants are deemed to know the facts
or circumstances prior to Closing; or (b) that was disclosed in this Agreement
or any exhibit hereto, in the Due Diligence Materials, or in any other document,
study or report delivered or made available by Seller or CLSB II Assignor to
Purchaser or its attorneys, consultants or agents at or before the Closing
(provided that the provisions of this clause (b) shall not apply to the
representations or warranties set forth in clauses (b)(i), (b)(ii), (b)(iii), or
(b)(iv)(a) of Section 7.2). Purchaser further agrees that no claim may or shall
be made for any alleged breach of any representations or warranties made by
Seller or CLSB II Assignor under or relating to this Agreement unless the amount
of such claim or claims, individually or in the aggregate, exceeds the Threshold
Amount, and such claim or claims shall never, individually or in the aggregate
shall never exceed the Damage Cap.
     Section 7.4 Status of Reports. Purchaser understands and acknowledges that
any Reports or other information provided to Purchaser is without any
representation or warranty, express or implied, as to the completeness or
accuracy of the facts, presumptions, conclusions or other matters contained
therein. Purchaser has been expressly advised by Seller and CLSB II Assignor to
conduct an independent investigation and inspection of the Property and the CLSB
II Purchase Money Loan utilizing experts as Purchaser deems to be necessary for
an independent assessment of all liability and risk with respect to the
Property. Except for Seller’s Representations, Purchaser shall rely only upon
Purchaser’s own investigations and inquiries with respect to all such liability
and risk, including all liability and risk with respect to the presence of
hazardous materials in, on or around the Property.

34



--------------------------------------------------------------------------------



 



ARTICLE 8
Closing
     Section 8.1. Closing Date. Subject to express rights to extend the Closing
Date as provided in this Agreement, the Closing shall take place at 10:00 a.m.
Boston time on the Closing Date. Unless the parties otherwise agree in writing,
the Closing shall be conducted through a customary escrow arrangement with the
Title Company and, on or before the Closing Date the Seller shall deliver to the
Title Company the documents listed in Section 8.2 and the Purchaser shall
deliver to the Title Company the documents and funds described in Section 8.3.
     PURCHASER RECOGNIZES THAT IT IS A MATERIAL CONDITION TO THE OBLIGATIONS OF
SELLER UNDER THIS AGREEMENT THAT THE CLOSING OCCUR NOT LATER THAN THE CLOSING
DATE. ACCORDINGLY, PURCHASER AGREES THAT, EXCEPT AS EXPRESSLY SET FORTH HEREIN,
PURCHASER SHALL NOT BE ENTITLED TO ANY ADJOURNMENT OF THE CLOSING, TIME BEING OF
THE ESSENCE AS TO THE PERFORMANCE OF THE OBLIGATIONS OF PURCHASER HEREUNDER ON
OR PRIOR TO SUCH DATE.
     Section 8.2. Seller’s Deliveries. At the Closing (or at such later time as
set forth in clause (j) below), Seller shall deliver or cause to be delivered to
Purchaser, at Seller’s sole expense, the following items, each executed and
acknowledged to the extent appropriate:
     (a) The Deed;
     (b) A non-foreign person affidavit sworn to by Seller as required by
Section 1445 of the Code;
     (c) Such evidence or documents as may be reasonably required by the Title
Company so that the Title Company may deliver the Title Policy without
exceptions relating to: (i) mechanics’ or materialmen’s liens; (ii) parties in
possession; and (iii) the status and capacity of Seller and CLSB II Assignor and
the authority of the Person or Persons who are executing the various documents
on behalf of Seller and CLSB II Assignor in connection with the sale of the
Property and the assignment of the CLSB II Purchase Money Loan;
     (d) A duly-executed Closing Statement;

35



--------------------------------------------------------------------------------



 



     (e) The Assignment and Assumption Agreement;
     (f) The originals of the CLSB II Loan Documents, endorsed to Purchaser as
necessary to convey CLSB II’s Assignor’s interests therein to Purchaser;
     (g) The Tenant Estoppel Certificates and any Seller’s Estoppel
Certificates;
     (h) The Statements;
     (i) The Post-Closing Escrow Agreement; and
     (j) The following shall be delivered to Purchaser within ten (10) Business
Days following the Closing:
     (i) To the extent that the following are in the possession or control of
Seller, the original (or copies if only a copy is available) of Leases, the
Miscellaneous Consultant Assignments, the Construction Agreements, the Brokerage
Agreements, the Other Matters and any and all building plans, surveys, site
plans, engineering plans and studies, utility plans, landscaping plans, drawings
and specifications, marketing artwork, warranties book and other documentation
concerning all or any part of the Property (provided, however, Seller may keep
copies of any of the foregoing); provided however, at Purchaser’s request,
Seller will provide any of such information in electronic format, if the same is
in the possession or control of Seller unless the same is in a proprietary
format of a computer program, other computer software or under a licensing
agreement that Seller is not transferring;
     (ii) Any transferable bonds, warranties or guaranties that relate to the
Property and in Seller’s possession and control and the Contractor’s letter of
credit furnished under the Berry Contract, the BIDMC Letter of Credit, subject
to the Children’s Hospital Self-Help Security and any letter of credit security
deposits delivered to Seller under the Leases; and
     (iii) A notice letter to all Tenants notifying them of the transfer of the
Leases, and the address to which rents thereunder should be paid; and
     (iv) A notice letter to parties to the Brokerage Agreements, the
Construction Agreements, the Miscellaneous Consultant Agreements and the Other
Matters notifying them of the assignment of such documents.
     Section 8.3. Purchaser’s Deliveries. At the Closing, Purchaser shall
deliver to Seller the following items each executed and acknowledged to the
extent appropriate:
     (a) Immediately available federal funds sufficient to pay the Purchase
Price (less the Deposit and subject to apportionments and adjustments as set
forth herein) and Purchaser’s share of all escrow costs and closing expenses;

36



--------------------------------------------------------------------------------



 



     (b) Such evidence or documents as may reasonably be required by the Title
Company evidencing the status and capacity of Purchaser and the authority of the
Person or Persons who are executing the various documents on behalf of Purchaser
in connection with the purchase of the Property;
     (c) A duly executed counterpart of the Closing Statement;
     (d) A duly executed counterpart of the Assignment and Assumption Agreement;
     (e) A duly executed counterpart of the Other Properties Escrow Agreement;
     (f) A duly executed counterpart of the Post-Closing Escrow Agreement;
     (g) Duly executed counterparts of the Statements and
     (h) Duly executed counterparts of the Miscellaneous Consultant Consents.
     Section 8.4. Costs and Prorations.
     (a) General. The following listed items allocable to the Property will be
adjusted to the payment period that includes the date of Closing and shall be
prorated between Seller and Purchaser as of the Closing Date in accordance with
this Section 8.4. All such items attributable to the period prior to the Closing
Date shall be credited or charged to Seller, and all such items attributable to
the period commencing on the Closing Date shall be credited or charged to
Purchaser. The provisions of this Section 8.4 shall survive the Closing.
     (b) CLSB II Purchase Money Loan. Interest under the CLSB II Purchase Money
Loan is payable by the CLSB II Borrower in arrears on the final day of each
month. At Closing, without duplication, Seller shall receive a credit for such
accrued but unpaid interest through and including the Closing Date, and
Purchaser shall receive a credit for any prepaid but unaccrued interest through
the Closing Date.
     (c) Cash Security Deposits. Purchaser shall be credited at Closing with:
(i) all cash security or other deposits held by or on behalf of Seller with
respect to the Property (other than any security deposits held in the form of a
letter of credit or other non-cash security); (ii) any rent prepaid beyond the
Closing Date; and (iii) any interest earned as of the Closing on cash security
deposits or prepaid rent held by or on behalf of Seller, to the extent that such
interest is refundable to Tenants under the terms of the applicable Lease or
applicable law. The cost of transferring any letter of credit security deposits,
the Contractor’s letter of credit and the BIDMC Letter of Credit shall be
divided evenly between Seller and Purchaser.
     (d) Taxes. All real estate taxes assessed against the Real Property shall
be prorated between Seller and Purchaser on an accrual basis based upon the
actual current tax bill. If the most recent tax bill received by Seller before
the Closing is not the actual current tax bill, then Seller and Purchaser shall
initially prorate the taxes at the Closing by applying 100% of the tax rate for
the period covered by the most current available tax bill to the latest assessed
valuation, and shall reprorate the taxes retroactively when the actual current
tax bill is then available. All

37



--------------------------------------------------------------------------------



 



real estate taxes accruing before the Closing shall be charged to Seller and all
such taxes accruing on and after the Closing shall be charged to Purchaser. Any
refunds of real estate taxes made after the Closing shall first be applied to
the unreimbursed third-party costs incurred by Seller or Purchaser in obtaining
the refund, then shall be paid to Seller (for the period prior to the Closing)
and to Purchaser (for the period commencing on and after the Closing). If any
proceeding to determine the assessed value of the Real Property or the real
estate taxes payable with respect to the Real Property has been commenced before
the Effective Date and shall be continuing as of the Closing, Seller shall be
authorized to continue to prosecute such proceeding and Purchaser agrees to
cooperate as reasonably requested with Seller and to execute any and all
documents reasonably requested by Seller in furtherance of the foregoing.
     (f) Lease Expenses. Seller shall pay all Seller Lease Expenses and
Purchaser shall pay all Purchaser Lease Expenses. At Closing, Purchaser shall
reimburse Seller for any and all Purchaser Lease Expenses to the extent the same
have been paid by Seller prior to Closing. In addition, at Closing, Purchaser
shall assume Seller’s obligations to pay, when due (whether on a stated due date
or by acceleration) any Lease Expenses unpaid as of the Closing including
without limitation the commissions listed on the attached Schedule 7.2(b)(iv)-4
to become due as therein provided, and Purchaser hereby agrees to indemnify,
defend and hold Seller harmless from and against any and all claims for such
Lease Expenses which remain unpaid for any reason at the time of Closing, which
obligations of Purchaser shall survive the Closing. Each party shall make
available to the other all records, bills, vouchers and other data in such
party’s control verifying Lease Expenses and the payment thereof. With respect
to any construction management fees due to Seller as the landlord under the
Leases, all such fees shall be prorated between Seller and Purchaser as of the
Closing based upon the information available to the parties at such time, with
the actual amount thereof subsequently determined (based on the actual
expenditures made during the month in which the Closing occurs on which such
fees are based divided by 30 and then multiplied by the number of days in the
month prior to and including the date of Closing) and appropriate adjustment
made pursuant to Section 8.4(i) below.
     (g) Utilities. Utilities and fuel charges, including water, telephone,
sewer, steam, electricity, gas, oil charges and any assignable deposits with
utility companies will be adjusted on the basis of current bills and readings
obtained by Seller prior to the Closing, with appropriate adjustments pursuant
to Section 8.4(i) below made based on actual readings and invoices closer to the
Closing and reasonably extrapolated to be as of the Closing.
     (h) Cross Easement Agreement. Charges under the Cross Easement Agreement,
if any, will be adjusted as of the Closing.
     (i) Closing Statement. Purchaser and Seller shall cooperate to produce
prior to the Closing Date a schedule of prorations and closing costs that is as
complete and accurate as reasonably possible (the “Closing Statement”). If any
of the aforesaid prorations cannot be calculated accurately on the Closing Date,
then they shall be estimated to the extent possible as of the Closing and
calculated as soon after the Closing Date as is feasible. All adjustments to
initial estimated prorations shall be made by the parties with due diligence and
cooperation within sixty (60) days following the Closing, or such later time as
may be required to obtain necessary information for proration, by prompt cash
payment to the party yielding a net credit

38



--------------------------------------------------------------------------------



 



from such prorations from the other party. So long as the parties have
reasonably cooperated with respect to such adjustments, the provisions of this
Section 8.4 shall survive the Closing through the final day of the calendar year
following the calendar year in which the Closing occurs, and after such period
neither Seller nor Purchaser shall have any further rights or obligations under
this Section 8.4.
     (j) Closing Costs. Purchaser and Seller shall each pay their own legal fees
related to the preparation of this Agreement and all documents required to
settle the transaction contemplated hereby. Purchaser shall pay (i) all costs
associated with its due diligence, including the cost of appraisals,
architectural, engineering, credit and environmental reports, (ii) all title
insurance premiums and charges and all title examination costs, and (iii) all
survey costs. Seller shall pay (i) all documentary stamp taxes owing with
respect to the Deed and (ii) the cost of recording the Deed. Purchaser and
Seller shall each pay one-half of the Escrow Agent’s fees for acting as escrow
agent. All other customary purchase and sale closing costs shall be paid by
Seller or Purchaser in accordance with the custom in the jurisdiction where the
Real Property is located.
ARTICLE 9
Real Estate Commission
     Section 9.1. Commissions. If and when, but only if and when, the Closing is
completed and the Purchase Price is paid in full, Seller shall be obligated to
pay a real estate commission and/or brokerage fee to Seller’s Broker(s) in
accordance with a separate agreement between Seller and Seller’s Broker(s).
Seller’s Broker(s) shall indemnify Seller and Purchaser against all claims,
costs and liability relating to any broker or other Person claiming by, through
or under Seller’s Broker(s). By execution of this Agreement, Seller’s Broker(s)
agrees to the foregoing matters. Seller and Purchaser respectively shall
indemnify and hold harmless the other on account of all claims of any other
brokers or finders claiming by, through, under or on account of dealings with
them in any way related to this purchase and sale, including, without
limitation, reasonable attorneys’ fees and disbursements incurred by the
indemnified party. The provisions of this paragraph shall survive the Closing or
termination of this Agreement.
ARTICLE 10
Termination and Default
     Section 10.1. Failure to Perform by Seller or CLSB II Assignor.
Notwithstanding anything to the contrary contained in this Agreement, if Seller
or CLSB II Assignor fail to perform in any material respect any covenant of
Seller or of CLSB II Assignor, as applicable, in accordance with the terms of
this Agreement or if any of Seller’s Representations shall not be true, correct
and complete in any material respect upon Closing, except (a) for changes due to
the operation of the Property occurring prior to Closing which are not
prohibited by this Agreement (therefore there is no breach), (b) if the dollar
amount of the damages resulting from any breach of representation or failure to
perform any covenant together with all dollar amounts of all other damages
resulting from any breach of representation or failure to perform any other
covenant is

39



--------------------------------------------------------------------------------



 



less than Two Hundred Fifty Thousand Dollars ($250,000) (in which case the
breach is deemed waived by Purchaser, the “Threshold Amount”) or (c) if
otherwise waived by Purchaser, then Purchaser’s sole and exclusive remedy shall
be either: (i) if and only if the breach by Seller or the CLSB II Assignor, as
applicable, is a breach of any of such entity’s covenants hereunder, sue for
specific performance with respect to the performance of same, subject to any
limitations expressly set forth in this Agreement; (ii) terminate this Agreement
at the Closing (as it may be adjourned under this Agreement) in which event this
Agreement, without further action of the parties, shall become null and void and
no party shall have any further rights or obligations under this Agreement,
except for the return of the Deposit to the Purchaser and the provisions that
are expressly stated to survive the termination of this Agreement; or
(iii) waive such default and proceed to Closing without any reduction in,
abatement of, or credit against the Purchase Price; if Purchaser fails to make
any such election, Purchaser shall be deemed to have elected the remedy set
forth in Section 10.1(a)(iii).
     Section 10.2. Notice to Seller and CLSB II Assignor. Notwithstanding
anything herein to the contrary, Purchaser shall give Seller and CLSB II
Assignor, as applicable, written notice specifying any failure to perform by
Seller and CLSB II Assignor of any of Seller’s or CLSB II Assignor’s covenants
hereunder or breach of any Seller Representation hereunder, which notice shall
be given within five (5) Business Days of the date Purchaser obtains actual
knowledge of such breach or failure to perform (or on or prior to the Closing
Date, if the date Purchaser obtains such actual knowledge is within 5 Business
Days of the Closing Date); if Purchaser fails to deliver such notice within such
five-day period (or by Closing, if earlier), such failure or breach shall be
deemed waived by Purchaser. Upon receipt of such notice, Seller and CLSB II
Assignor , as applicable, shall have until Closing (and may adjourn the Closing
for up to sixty (60) days if such adjournment is reasonably necessary to cure
such breach or failure to perform) to cure such breach or failure to perform. At
the option of Seller or CLSB II Assignor, as applicable, Seller or CLSB II
Assignor may cure such breach or failure to perform by giving Purchaser a credit
against the Purchase Price at the Closing for a reasonable estimate of the
dollar amount to cure same if quantifiable in excess of the Threshold Amount,
but such credit shall only be that amount that exceeds the Threshold Amount.
     Section 10.3. Failure to Perform by Purchaser.
     (a) Notwithstanding anything to the contrary contained in this Agreement,
if Purchaser fails to perform in accordance with the terms of this Agreement, or
materially breaches its representations or warranties (such failure or breach
shall also be deemed a failure of a condition precedent to Seller’s and CLSB II
Assignor’s obligations to consummate their respective obligations under this
Agreement), the Deposit shall be forfeited to Seller as liquidated damages
(which shall be Seller’s and CLSB II Assignor’s sole and exclusive remedy
against Purchaser), at which time this Agreement shall be null and void and no
party shall have any rights or obligations under this Agreement, except for the
Surviving Obligations. Seller, CLSB II Assignor and Purchaser acknowledge and
agree that (i) the Deposit is a reasonable estimate of and bears a reasonable
relationship to the damages that would be suffered and costs incurred by Seller
and CLSB II Assignor as a result of having withdrawn the Property and the CLSB
II Purchase Money Loan from sale and the failure of Closing to occur due to a
default of Purchaser under this Agreement; (ii) the actual damages suffered and
costs incurred by Seller

40



--------------------------------------------------------------------------------



 



and CLSB II Assignor as a result of such withdrawal and failure to close due to
a default of Purchaser under this Agreement would be extremely difficult and
impractical to determine; (iii) Purchaser seeks to limit its liability under
this Agreement to the amount of the Deposit in the event this Agreement is
terminated and the transaction contemplated by this Agreement does not close due
to a default of Purchaser under this Agreement; and (iv) the Deposit shall be
and constitutes valid liquidated damages; provided, however, Purchaser, Seller
and CLSB II Assignor agree that the liquidated damages do not apply to any
indemnity obligation of the Purchaser under this Agreement.
     (b) Notwithstanding anything herein to the contrary, Seller or CLSB II
Assignor, as applicable, shall give Purchaser written notice specifying any
failure to perform by Purchaser of any of Purchaser’s covenants hereunder or
breach of any of Purchaser’s representations and warranties hereunder, which
notice shall be given within five (5) Business Days of the date Seller or CLSB
II Assignor obtains actual knowledge of such breach or failure to perform (or on
or prior to the Closing Date, if the date Seller or CLSB II Assignor obtains
such actual knowledge is within five (5) Business Days of the Closing Date); if
Seller or CLSB II Assignor fails to deliver such notice within such five-day
period (or by Closing, if earlier), such failure or breach shall be deemed
waived by Seller or CLSB II Assignor. Upon receipt of such notice, Purchaser
shall have until Closing (and may adjourn the Closing for up to five
(5) Business Days if such adjournment is reasonably necessary to cure such
breach or failure to perform) to cure such breach or failure to perform. In the
event that as a consequence of such an adjournment by Purchaser any Certificate
shall cease to satisfy the requirement set forth in, as applicable,
Section 6.1(c), (d), (e) or (f) to be dated no more than thirty (30) Business
Days prior to Closing, then Seller shall have no obligation to use commercially
reasonable efforts to obtain an Updated Certificate pursuant to Section 6.1(h)
(but Seller may, at its option, obtain such an Updated Certificate pursuant to
Section 6.1(h)). The provisions of this Section 10.3(b) shall not apply to any
failure of Purchaser to perform at Closing, which shall be a default under this
Agreement for which no notice and cure period is provided.
     Section 10.4. Damage Cap. Notwithstanding anything to the contrary
contained in this Agreement, and subject to the limitation of Purchaser’s
remedies set forth in Section 10.1, the maximum aggregate liability of the
Seller and CLSB II Assignor, together, for any and all damages or Claims
hereunder or in connection herewith, including without limitation, any Claims
for indemnification hereunder and Claims under any documents delivered in
connection herewith, shall be Seven Million Five Hundred Thousand Dollars
($7,500,000) (the “Damage Cap”); provided, however, that Seller and CLSB II
Assignor, together, shall not have any liability for any such damages or Claims
until the aggregate amount of same is in excess of the Threshold Amount (in
which case the amount of said damages or Claims up to the Threshold Amount are
deemed waived by Purchaser); and provided further, that Seller and the Joint
Ventures shall not be liable for any consequential, special, punitive or
indirect damages. The provisions of this Section 10.4 shall survive Closing or
earlier termination of this Agreement.
     Section 10.5. Post-Closing Escrow. As security for Seller’s obligations, if
any, during the Claim Period, at the Closing Seller shall either (i) deposit in
an account designated by the Escrow Agent an amount equal to the Damage Cap in
immediately available funds, or (ii) deliver to the Escrow Agent a letter of
credit in a form reasonably acceptable to Purchaser in the stated

41



--------------------------------------------------------------------------------



 



amount of the Damage Cap (such funds, together with any interest earned thereon,
net of investment costs, or such Letter of Credit, the “Post-Closing Escrow
Funds”). Such Post-Closing Escrow Funds shall be held by Escrow Agent pursuant
to the Escrow Instructions in the form attached hereto as Schedule 10.5 (the
“Post-Closing Escrow Agreement”) until the expiration of the Claim Period
(unless, prior to the expiration of the Claim Period, a claim for such
Post-Closing Escrow Funds is made by Purchaser, in which event the Post-Closing
Escrow Funds shall continue to be held in accordance with the terms of the
Post-Closing Escrow Agreement) and disbursed in accordance with the terms of
such Post-Closing Escrow Agreement.
     SECTION 10.6. RELEASE. WITHOUT LIMITING ANY PROVISION IN THIS AGREEMENT,
SELLER, CLSB II ASSIGNOR AND PURCHASER, FOR THEMSELVES AND THEIR SUCCESSORS AND
ASSIGNS AND THEIR AFFILIATES, HEREBY RELEASE AND FOREVER DISCHARGE EACH OTHER
AND EACH OTHER’S DIRECT AND INDIRECT OWNERS, AND THE MANAGERS, MEMBERS,
PARTNERS, BENEFICIAL OWNERS, OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS AND
AGENTS, RESPECTIVELY, OF THE FOREGOING, FROM ANY AND ALL CLAIMS, ACTS, DEBTS,
DEMANDS, ACTIONS, CAUSES OF ACTION, SUITS, SUMS OF MONEY, GUARANTIES, BONDS,
COVENANTS, CONTRACTS, ACCOUNTS, AGREEMENTS, PROMISES, REPRESENTATIONS,
RESTITUTIONS, OMISSIONS, VARIANCES, DAMAGES, OBLIGATIONS, COSTS, ENVIRONMENTAL
RELEASES, RESPONSE ACTIONS, FEES AND LIABILITIES OF EVERY NAME AND NATURE
WHATSOEVER, BOTH AT LAW AND IN EQUITY, KNOWN AND UNKNOWN (ANY OF THE FOREGOING,
A “CLAIM”), WHICH THEY AND THEIR SUCCESSORS AND ASSIGNS MAY NOW OR HEREAFTER
HAVE WITH RESPECT TO MATTERS EXISTING AS OF THE CLOSING DATE AGAINST ANY OTHER
PARTY AND EACH OTHER’S DIRECT OR INDIRECT OWNERS, OR THE MANAGERS, MEMBERS,
PARTNERS, BENEFICIAL OWNERS, OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS OR
AGENTS, RESPECTIVELY, OF THE FOREGOING, ARISING IN CONNECTION WITH OR IN ANY
MANNER RELATED TO THIS AGREEMENT, THE PROPERTY, THE CLSB II PURCHASE MONEY LOAN
OR THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPTING SOLELY THE SURVIVING
OBLIGATIONS AND OBLIGATIONS ARISING UNDER THE ASSIGNMENT AND ASSUMPTION
AGREEMENT AND ANY OTHER INSTRUMENT OR AGREEMENT DELIVERED IN CONNECTION WITH THE
CLOSING.
     SECTION 10.7. SURVIVAL. The provisions of this Article 10 shall survive the
Closing or earlier termination of this Agreement.
ARTICLE 11
Miscellaneous
     Section 11.1. Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto with respect to the transactions
contemplated herein, and it supersedes all prior discussions, understandings or
agreements between the parties. All Exhibits and Schedules attached hereto are a
part of this Agreement and are incorporated herein by reference.

42



--------------------------------------------------------------------------------



 



     Section 11.2. Binding On Successors and Assigns. Subject to Section 11.3,
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
     Section 11.3. No Assignment . Neither this Agreement nor any interest
hereunder shall be assigned or transferred by Seller, CLSB II Assignor or
Purchaser; provided, however, that Purchaser may assign its rights hereunder at
Closing to any Permitted Assignee, and Purchaser may designate a single purpose
entity or entities that are wholly-owned and controlled by Purchaser to take
title to the Property and/or the CLSB II Purchase Money Loan and to execute and
deliver the documents to be executed and delivered by Purchaser hereunder in
connection with the Closing (any such entity, a Permitted Assignee hereunder).
For purposes of clarity, Purchaser shall have the right to assign its right to
take title to the Property or the CLSB II Purchase Money Loan under this
Agreement to one or more separate single purpose entities that are wholly-owned
and controlled by Purchaser solely for the purposes of such entity taking title
at Closing and executing such documents, but the Purchaser named herein (i.e.,
BioMed Realty, L.P.) shall not be released hereunder and shall continue to be
liable for all covenants and obligations of “Purchaser” hereunder and shall
execute and deliver at Closing any required instruments and documents that
“Purchaser” (as opposed to such single purpose entities) may be required to
deliver hereunder. As used in this Agreement, the term “Purchaser” shall be
deemed to include the initial Purchaser and any permitted designee of the
initial Purchaser and all such Purchaser entities shall be jointly and severally
liable under this Agreement. Subject to the foregoing, this Agreement shall
inure to the benefit of and shall be binding upon Seller, CLSB II Assignor and
Purchaser and their respective successors and assigns.
     Section 11.4. Waiver. The excuse or waiver of the performance by a party of
any obligation of the other party under this Agreement shall only be effective
if evidenced by a written statement signed by the party so excusing or waiving.
No delay in exercising any right or remedy shall constitute a waiver thereof,
and no waiver by Seller or Purchaser of the breach of any covenant of this
Agreement shall be construed as a waiver of any preceding or succeeding breach
of the same or any other covenant or condition of this Agreement.
     Section 11.5. Governing Law.
     This Agreement shall be governed and interpreted in accordance with the
laws of the Commonwealth of Massachusetts, without giving effect to the
conflicts of laws principles thereof. EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. Any legal action or
proceeding with respect to this Agreement or any of the transactions
contemplated herein may be brought in the courts of the State of Massachusetts
located in the County of Suffolk or of the United States of America for the
District of Massachusetts, and, by execution and delivery of this Agreement,
each of the parties hereto hereby accepts generally and unconditionally, the
exclusive jurisdiction of the aforesaid courts. Each of the parties hereto
hereby irrevocably waives, in connection with any such action or proceeding, any
objection, including, without limitation, any objection to the laying of venue
or based on the grounds of

43



--------------------------------------------------------------------------------



 



forum non conveniens, which it may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions.
     Section 11.6. Counterparts. This Agreement may be executed, including
executed by facsimile or electronic signature, in any number of counterparts and
it shall be sufficient that the signature of each party appear on one or more
such counterparts. All counterparts shall collectively constitute a single
agreement. A facsimile or electronic signature to this Agreement shall be
sufficient to prove the execution hereby by any Person.
     Section 11.7. Notices. All notices or other communications required or
provided to be sent by either party shall be in writing and shall be sent by:
(i) by United States Postal Service, certified mail, return receipt requested,
(ii) by any nationally known overnight delivery service for next day delivery or
(iii) delivered in person. All notices shall be deemed to have been given upon
receipt. All notices shall be addressed to the parties at the addresses below:

             
 
  To Seller or        
 
  CLSB II Assignor:   At the address set forth first above    
 
           
 
  with a copy to:   Lyme Properties, LLC    
 
      23 Main Street    
 
      Hanover, New Hampshire 03755    
 
      Attn: George Lightbody    
 
           
 
  and with a copy to:   Lyme Properties, LLC    
 
      23 Main Street    
 
      Hanover, New Hampshire 03755    
 
      Attn: David Clem    
 
           
 
  and with a copy to:   The Lyme Timber Company    
 
      16 On the Common    
 
      P.O. Box 266    
 
      Lyme, New Hampshire 03768    
 
      Attn: David Roby    
 
           
 
  and with a copy to:   DLA Piper US LLP    
 
      33 Arch Street, 26th Floor    
 
      Boston, Massachusetts 02110    
 
      Attn: Daniel A. Taylor, Esq.    
 
           
 
  To Purchaser:   At the address set forth first above    
 
           
 
  with a copy to:   Latham & Watkins LLP    
 
      600 West Broadway, Suite 1800    
 
      San Diego, California 92101    
 
      Attn: Steven Levine, Esq.    

44



--------------------------------------------------------------------------------



 



     Any address or name specified above may be changed by notice given to the
addressee by the other party in accordance with this Section 11.7. The inability
to deliver notice because of a changed address of which no notice was given as
provided above, or because of rejection or other refusal to accept any notice,
shall be deemed to be the receipt of the notice as of the date of such inability
to deliver or rejection or refusal to accept. Any notice to be given by any
party hereto may be given by the counsel for such party.
     Section 11.8. Attorneys’ Fees. In the event of a proceeding or action by
one party against the other party with respect to the interpretation or
enforcement of this Agreement, the prevailing party shall be entitled to recover
reasonable costs and expenses including reasonable attorneys’ fees and expenses,
whether at the investigative, pretrial, trial or appellate level. The prevailing
party shall be determined by the court based upon an assessment of which party’s
major arguments or position prevailed.
     Section 11.9. IRS Real Estate Sales Reporting. Purchaser and Seller hereby
agree that the Escrow Agent shall act as “the person responsible for closing”
the transaction which is the subject of this Agreement pursuant to Section
6045(e) of the Code and shall prepare and file all informational returns,
including IRS Form 1099-S, and shall otherwise comply with the provisions of
Section 6045(e) of the Code.
     Section 11.10. Time Periods. Any reference in this Agreement to the time
for the performance of obligations or elapsed time shall mean consecutive
calendar days, months, or years, as applicable. In the event the time for
performance of any obligation hereunder expires on a day that is not a Business
Day, the time for performance shall be extended to the next Business Day.
     Section 11.11. Modification of Agreement. No modification of this Agreement
shall be deemed effective unless expressly provided for herein or in writing
expressly purporting to modify or amend this Agreement and signed by both Seller
and Purchaser.
     Section 11.12. Descriptive Headings; Word Meaning. The descriptive headings
of the paragraphs of this Agreement are inserted for convenience only and shall
not control or affect the meaning or construction of any provisions of this
Agreement. Words such as “herein”, “hereinafter”, “hereof” and “hereunder” when
used in reference to this Agreement, refer to this Agreement as a whole and not
merely to a subdivision in which such words appear, unless the context otherwise
requires. The singular shall include the plural and the masculine gender shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires. The word “including” shall not be restrictive and shall be interpreted
as if followed by the words “without limitation.”
     Section 11.13. Time of the Essence. Time is of the essence of this
Agreement and all covenants and deadlines hereunder. Without limiting the
foregoing, Purchaser, CLSB II Assignor and Seller hereby confirm their intention
and agreement that time shall be of the essence of each and every provision of
this Agreement, notwithstanding any subsequent modification or extension of any
date or time period that is provided for under this Agreement. The agreement of
Purchaser, Seller and CLSB II Assignor that time is of the essence of each and

45



--------------------------------------------------------------------------------



 



every provision of this Agreement shall not be waived or modified by any conduct
of the parties, and the agreement of Purchaser, Seller and CLSB II Assignor that
time is of the essence of each and every provision of this Agreement may only be
modified or waived by the express written agreement of Purchaser and Seller that
time shall not be of the essence with respect to a particular date or time
period, or any modification or extension thereof, which is provided under this
Agreement.
     Section 11.14. Construction of Agreement. This Agreement shall not be
construed more strictly against one party than against another merely by virtue
of the fact that it may have been prepared primarily by counsel for one of the
parties, it being recognized that each of Purchaser, Seller and CLSB II Assignor
have contributed substantially and materially to the preparation of this
Agreement. Other than contemporaneous instruments executed and delivered of even
date, if any, this Agreement contains all of the agreements between the parties
relating in any way to the premises and supersedes all prior agreements and
dealings between them. There are no oral agreements between the parties relating
to this Agreement or the premises. The enumeration of specific examples of a
general provision shall not be construed as a limitation of the general
provision. Unless a party’s approval or consent is required by the express terms
of this Agreement not to be unreasonably withheld, such approval or consent may
be withheld in the party’s sole discretion. Nothing herein shall be construed as
creating the relationship between the parties of principal and agent, or of
partners or joint venturers or any relationship other than seller and buyer.
This Agreement and all consents, notices, approvals and all other related
documents may be reproduced by any party by any electronic means or by
facsimile, photographic, microfilm, microfiche or other reproduction process and
the originals may be destroyed; and each party agrees that any reproductions
shall be as admissible in evidence in any judicial or administrative proceeding
as the original itself (whether or not the original is in existence and whether
or not reproduction was made in the regular course of business), and that any
further reproduction of such reproduction shall likewise be admissible. If any
payment in the nature of interest provided for in this Agreement shall exceed
the maximum interest permitted under controlling law, as established by final
judgment of a court, then such interest shall instead be at the maximum
permitted interest rate as established by such judgment.

46



--------------------------------------------------------------------------------



 



     Section 11.15. Limitations on Liability. Notwithstanding anything to the
contrary in this Agreement, and subject always to any additional limitations on
Seller’s liability set forth elsewhere in this Agreement: (a) Purchaser’s
recourse against Seller under this Agreement or any agreement, document,
certificate or instrument delivered by Seller hereunder, or under any law, rule
or regulation relating to the Property, shall be limited to Seller’s interest in
the Property (or, following the Closing, to the net proceeds of the sale of the
Property actually received by Seller); (b) Purchaser’s recourse against CLSB II
Assignor under this Agreement or any agreement, document, certificate or
instrument delivered by CLSB II Assignor hereunder, or under any law, rule or
regulation relating to the CLSB II Purchase Money Loan, shall be limited to CLSB
II Assignor’s interest in the CLSB II Purchase Money Loan (or, following the
Closing, to the net proceeds of the sale of the CLSB II Purchase Money Loan
actually received by Seller); and (c) in no event shall any of the Seller
Parties have any personal liability hereunder or otherwise. The acceptance of
the Deed and all other performance of Seller and CLSB II at the Closing shall
constitute full performance of all of Seller’s and CLSB II Assignor’s respective
obligations hereunder other than the Surviving Obligations.
     Section 11.16. Severability The parties hereto intend and believe that each
provision in this Agreement comports with all applicable local, state and
federal laws and judicial decisions. If, however, any provision in this
Agreement is found by a court of law to be in violation of any applicable local,
state, or federal law, statute, ordinance, administrative or judicial decision,
or public policy, or if in any other respect such a court declares any such
provision to be illegal, invalid, unlawful, void or unenforceable as written,
then it is the intent of all parties hereto that, consistent with and with a
view towards preserving the economic and legal arrangements among the parties
hereto as expressed in this Agreement, such provision shall be given force and
effect to the fullest possible extent, and that the remainder of this Agreement
shall be construed as if such illegal, invalid, unlawful, void, or unenforceable
provision were not contained herein, and that the rights, obligations, and
interests of the parties under the remainder of this Agreement shall continue in
full force and effect.
     Section 11.17. No Recording. The provisions hereof shall not constitute a
lien on the Property. Neither Purchaser nor its agents or representatives shall
record or file this Agreement or any notice or memorandum hereof in any registry
of deeds or registry district of the Land Court, including without limitation
any lis pendens. If Purchaser breaches the foregoing provision, this Agreement
shall, at Seller’s election, terminate, and Seller shall retain the Deposit in
accordance with Section 10.2 in addition to such other remedies Seller may have
at law or in equity. Purchaser hereby irrevocably appoints Seller as its true
and lawful attorney-in-fact, coupled with an interest, for the purpose of
executing and recording such documents and performing such other acts as may be
necessary to terminate any recording or filing of this Agreement in violation of
this provision.
     Section 11.18. No Implied Agreement. Neither Seller, CLSB II Assignor nor
Purchaser shall have any obligations in connection with the transaction
contemplated by this Agreement unless each of Seller, CLSB II Assignor and
Purchaser, each acting in its sole discretion, elects to execute and deliver
this Agreement to the other parties. No correspondence, course of dealing or
submission of drafts or final versions of this Agreement between Seller, CLSB II
Assignor and Purchaser shall be deemed to create any binding obligations in
connection

47



--------------------------------------------------------------------------------



 



with the transaction contemplated hereby, and no contract or obligation on the
part of Seller, CLSB II Assignor or Purchaser shall arise unless and until this
Agreement is fully executed by each of Seller, CLSB II Assignor and Purchaser.
Once executed and delivered by Seller and Purchaser, this Agreement shall be
binding upon them notwithstanding the failure of Escrow Agent or any broker or
other Person to execute this Agreement.
     Section 11.19. Environmental Release by Purchaser. Without limiting any
provision in this Agreement, Purchaser, for itself and any of its successors and
assigns and their affiliates, hereby irrevocably and absolutely waives its right
to recover from, and forever releases and discharges, and covenants not to file
or otherwise pursue any legal action (whether based on contract, statutory
rights, common law or otherwise) against, any Seller Party with respect to any
and all suits, actions, proceedings, investigations, demands, claims,
liabilities, obligations, fines, penalties, liens, judgments, losses, injuries,
damages, settlement expenses or costs of whatever kind or nature, whether direct
or indirect, known or unknown, contingent or otherwise (including any action or
proceeding brought or threatened or ordered by any governmental authority),
including, without limitation, attorneys’ and experts’ fees and expenses, and
investigation and remediation costs that may arise on account of or in any way
be connected with any Property or any portion thereof including, without
limitation, the physical, environmental and structural condition of the Property
or any law or regulation applicable thereto, or any other matter relating to the
use, presence or discharge of Hazardous Materials on, under, in, above or about
the Property. For purposes of this Agreement, the term “Hazardous Materials”
means any substance, chemical, compound, product, solid, gas, liquid, waste,
byproduct, pollutant, contaminant or other material that is hazardous, toxic,
ignitable, corrosive, carcinogenic or otherwise presents a risk of danger to
human, plant or animal life or the environment or that is defined, determined or
identified as such in any federal, state or local law, rule or regulation
(whether now existing or hereafter enacted or promulgated) and any judicial or
administrative order or judgment, in each case relating to the protection of
human health, safety and/or the environment, including, but not limited to, any
materials, wastes or substances that are included within the definition of (A)
“hazardous waste” in the federal Recourse Conservation and Recovery Act; (B)
“hazardous substances” in the federal Comprehensive Environmental Response,
Compensation and Liability Act; (C) “pollutants” in the federal Clean Water Act;
(D) “toxic substances” in the federal Toxic Substances Control Act; (E) “oil or
hazardous materials” in the laws or regulations of any state or commonwealth,
and (F) any substance, material, waste, pollutant or contaminant listed or
defined as hazardous or toxic under any Environmental Law. The term
“Environmental Laws” includes without limitation the Resource Conservation and
Recovery Act and the Comprehensive Environmental Response Compensation and
Liability Act and other federal laws governing the environment as in effect on
the date of this Agreement, together with their implementing regulations,
guidelines, rules or orders as of the date of this Agreement, and all state,
regional, county, municipal and other local laws, regulations, ordinances, rules
or orders that are equivalent or similar to the federal laws recited above or
that purport to regulate Hazardous Materials. The provisions of this
Section 11.19 shall survive the Closing or any termination of this Agreement.
     Section 11.20. Regulation S-X. Seller and CLSB II Assignor shall, and shall
request that their accountants, assist Purchaser, at Purchaser’s request and
sole cost and expense (which costs and expenses Purchaser covenants to pay
promptly when due), by providing information relating to the Property and its
operation and the CLSB II Purchase Money Loan that may be

48



--------------------------------------------------------------------------------



 



reasonably necessary for Purchaser to produce the financial statements required
under Rule 3-14 of regulation S-X of the U.S. securities laws. Subject to
Seller’s obligations with respect to its representations and warranties
hereunder, Purchaser agrees to indemnify the Seller Parties and hold them
harmless from and against any and all Claims arising out of the preparation or
use by Purchaser of any such information provided by Seller or Seller’s
accountants pursuant to this Section 11.20 (but excluding any Claims arising out
of the mere discovery of information by Purchaser).
     Section 11.21. Indemnification Procedures.
     (a) For purposes of this Section 11.21 the term “Asserting Party” shall
mean the party against whom a Claim is asserted and who seeks indemnification
under this Agreement, and the term “Defending Party” shall mean the party from
whom indemnification is sought under this Agreement.
     (b) If a Claim is made against the Asserting Party which the Asserting
Party believes to be covered by the Defending Party’s indemnification obligation
under this Agreement, the Asserting Party shall promptly notify the Defending
Party of the Claim and, in such notice, shall offer to the Defending Party the
opportunity to assume the defense of the Claim within ten (10) Business Days
after receipt of the notice (with counsel reasonably acceptable to the Asserting
Party). If the Defending Party timely elects to assume the defense of the Claim,
the Defending Party shall do so on behalf of both the Asserting Party and the
Defending Party, unless both the Asserting Party and the Defending Party are
named in the same litigation and representation of both of them by the same
counsel would be inappropriate.
     (c) If the Defending Party timely elects to assume the defense of the
Claim, the Defending Party shall have the right to settle the Claim on any terms
it considers reasonable as long as the settlement shall not require the
Asserting Party to render any performance or pay any consideration without its
consent and provides for an unconditional release from all liability with
respect to such Claim of the Asserting Party.
     (d) If the Defending Party fails timely to elect to assume the defense of
the Claim, or if the Defending Party timely elects to assume the defense of the
Claim but thereafter fails to defend the Claim with diligence and continuity,
the Asserting Party shall have the right, after giving prior written notice to
the Defending Party, to take over the defense of the Claim and to settle the
Claim on any terms it considers reasonable. Any such settlement shall be valid
as against the Defending Party.
     (e) If the Defending Party assumes the defense of a Claim, the Asserting
Party may employ its own counsel but such employment shall be at the sole
expense of the Asserting Party. If the Defending Party assumes the defense of a
Claim but the same counsel may not represent both the Asserting Party and the
Defending Party, or if the Defending Party fails timely to assume the defense of
the Claim or, after having elected to assume the defense fails to defend the
Claim with diligence and continuity, the Asserting Party may employ its own
counsel and such employment shall be at the sole expense of the Defending Party.

49



--------------------------------------------------------------------------------



 



     (f) Whether or not the Defending Party elects to assume the defense of a
Claim, the Defending Party shall cooperate with the Asserting Party in the
defense of the Claim. If the Defending Party elects to assume the defense of a
Claim, the Asserting Party will cooperate with the Defending Party in such
defense.
     (g) If the Asserting Party is obligated to pay amounts for which it is
entitled to be indemnified hereunder, then Defending Party shall be obligated,
unless such amounts shall be reimbursed to the Asserting Party within ten
(10) days of demand therefor, to pay interest on such amounts thereafter until
paid at a per annum rate equal to 2% above the rate announced as its “prime
rate” by Citibank, N.A. (or any successor bank thereto).
     (h) If the Asserting Party is obligated to perform repairs or other work in
connection with any Claims for which it is entitled to indemnification hereunder
then, except in the case of any emergency situation which involves immediate
threat of damage or injury to persons or property (as to which no such notice
shall be required to be given until the earliest practicable opportunity), the
Asserting Party shall give a written notice to Defending Party setting forth the
general nature of such repairs or other work and, if the Defending Party fails
to commence or, in the case of the foregoing emergency situation assume the
continuation of such repairs or other work within ten (10) days after such
written notice or, having commenced such repairs or other work, fails to
diligently prosecute such repairs or other work to completion, then such
Asserting Party shall be entitled to (and shall at all times) perform such
repair or other work in a manner which a reasonable and prudent owner of
properties similar to the Property located where such Property is located would
cause such work to be performed.
     (i) The provisions of this Section 11.21 shall survive the Closing or
termination of this Agreement for so long as and be applicable to any indemnity
herein that survives the Closing or termination of this Agreement.
     Section 11.22. Existing Loan.
     Purchaser may elect to assume Seller’s existing mortgage financing with
respect to the Real Property. Seller will reasonably cooperate with Purchaser
(at no cost to Seller) regarding such efforts. If Purchaser so assumes such
financing, then (a) Purchaser shall receive a credit for the principal amount of
such loan, interest accrued thereon and unpaid through the Closing Date and any
other amounts due and payable, but unpaid, on the Closing Date allocable to such
loan and (b) Seller shall receive a credit (and Purchaser shall be debited) for
all amounts in reserve and/or impound accounts held by the lender under such
financing as of the Closing Date, to the extent that all of Seller’s rights in
such amounts are transferred to the Purchaser in connection with such
assumption. In connection with any such assumption, prior to Closing Seller
shall be presented with evidence reasonably acceptable to Seller that the
obligations and liabilities of Seller and any guarantor of such loan shall be
discharged and released effective as of the Closing.
     Section 11.23. TAPA. In order for Seller to assign the TAPA to Purchaser,
and for Purchaser to assume the obligations thereunder, the TAPA must be amended
and such amendment must be executed by the Boston Transportation Department. The
Seller and

50



--------------------------------------------------------------------------------



 



Purchaser shall reasonably cooperate in connection with the execution and
delivery of such an amendment, which shall be in form and substance customary in
connection with the assignment of a TAPA, subject to the reasonable approval of
Purchaser, Seller and the Boston Transportation Department.
     Section 11.24. New Lender. Seller and CLSB II Assignor (at no cost or
liability to Seller, CLSB II Assignor or any Seller Parties) shall reasonably
cooperate with Purchaser in Purchaser’s efforts to engage a New Lender in
connection with the transactions contemplated herein. The foregoing shall in no
regard constitute a financing contingency.
     Section 11.25. Further Assurances. In case at any time after the Closing
Date any reasonable further action is necessary to carry out the purposes of
this Agreement, including, without limitation, the transfer of the Property to
Purchaser and obtaining all customary post-closing consents, Seller and
Purchaser will take or cause to be taken such further action (including the
execution and delivery of such further instruments and documents) as the other
party reasonably may request, all without further consideration.
[The balance of this page has intentionally been left blank. Signature pages
follow.]

51



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller and Purchaser hereto have executed this
Agreement as of the date first written above.

     
CLSB II, LLC joins in this agreement
solely for the purpose of the CLSB II
Assignor Provisions
  SELLER:
 
CLSB I, LLC
 
   
By: Center for Life Science, LLC, its manager
  By: Center for Life Science, LLC, its manager
 
   
     By: New Blackfan, LLC, its manager
       By: New Blackfan, LLC, its manager
 
   
          By: Lyme Properties, LLC, its manager
            By: Lyme Properties, LLC, its manager

                                         
 By:  
  /s/ GEORGE LIGHTBODY               By:   /s/ GEORGE LIGHTBODY                
             
 
  Name:   George Lightbody                Name:   George Lightbody             
 
                             
 
  Its:  Member
 
            Its:  Member
 
   
 
                                       
 
  Date:  October 20
 
, 2006             Date:  October 20
 
, 2006                                          

         
 
  PURCHASER:    
 
       
 
  BIOMED REALTY, L.P.    
 
       
 
  By:  /s/ ALAN D. GOLD
 
 
 
       Name:  Alan D. Gold
 
 
 
       Title:  President and Chief Executive Officer
 
 
 
       Date:  October 20
 
, 2006  
 
       
 
  By:  /s/ GARY A. KREITZER
 
 
 
       Name:  Gary A. Kreitzer
 
 
 
       Title:  Executive Vice President
 
 
 
       Date:  October 20
 
, 2006  
 
       
 
  BROKER:    
 
       
 
  Cushman & Wakefield    
 
       
 
  By:  /s/
 
 
 
       Name:  
 
 
 
       Title:  
 
 
 
       

52



--------------------------------------------------------------------------------



 



         
 
  Lyme Properties LLC    
 
       
 
  By:  /s/ GEORGE LIGHTBODY
 
 
 
       Name:  George Lightbody
 
 
 
       Title:  Member
 
 

RECEIPT BY ESCROW AGENT
     This Agreement, fully executed by both Seller and Purchaser, has been
received by the Escrow Agent this ___day of
                                        , 200___and by execution hereof, Escrow
Agent hereby covenants and agrees to be bound by the terms of this Agreement
that are applicable to it.

         
 
  ESCROW AGENT    
 
       
 
  By:  /s/
 
 
 
       Name:  
 
 
 
       Title:  
 
 

53